6:19-cv-01269-DCC   Date Filed 05/01/19   Entry Number 1-1   Page 1 of 51




                         EXHIBIT A
     6:19-cv-01269-DCC         Date Filed 05/01/19      Entry Number 1-1       Page 2 of 51




                                                                                                      ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
 STATE OF SOUTH CAROLINA            ) IN THE COURT OF COMMON PLEAS
                                    )
 COUNTY OF GREENVILLE               ) C.A. No.: 2019-CP-23-_____________
                                    )
 MDD of South Carolina LLC dba Best )
 Western Airport Inn,               )
                                    )
               Plaintiff,           )
                                    )
        v.                          )              SUMMONS
                                    )
 Westfield Insurance Company,       )
                                    )
               Defendant.           )

TO THE DEFENDANT ABOVE NAMED:
       YOU ARE HEREBY summoned and required to answer the Complaint in this action, of
which a copy is herewith served upon you, and to serve a copy of your answer to the said Complaint
on the subscribers at their offices, PO Box 1804, Greenville, South Carolina, 29602, within thirty
(30) days after the service hereof, exclusive of the day of such service; and if you fail to answer
the Complaint within the time aforesaid, the Plaintiff in this action will apply to the Court and
judgment by default will be rendered against you for the relief demanded in the Complaint.
                                             Respectfully submitted,

                                             HOLDER, PADGETT, LITTLEJOHN + PRICKETT, LLC
                                             s/ M. Stokely Holder
                                             M. Stokely Holder (SC Bar # 73892)
                                             Anna L. Bullington (SC Bar # 102503)
                                             110 West North Street, Suite 100
                                             Greenville, SC 29601
                                             Ph. 864.335.8808
                                             sholder@hplplaw.com
                                             Attorneys for Plaintiff
March 25, 2019
Greenville, SC
    6:19-cv-01269-DCC         Date Filed 05/01/19        Entry Number 1-1      Page 3 of 51




                                                                                                 ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
STATE OF SOUTH CAROLINA            ) IN THE COURT OF COMMON PLEAS
                                   )
COUNTY OF GREENVILLE               ) C.A. No.: 2019-CP-23-_____________
                                   )
MDD of South Carolina LLC dba Best )
Western Airport Inn,               )
                                   )
              Plaintiff,           )
                                   )
       v.                          )               COMPLAINT
                                   )           (Jury Trial Demanded)
Westfield Insurance Company,       )
                                   )
              Defendant.           )



       COMES NOW Plaintiff MDD OF SOUTH CAROLINA LLC d/b/a BEST

WESTERN AIRPORT INN (“Plaintiff”), by and through counsel, and files this Complaint for

breach of first party property insurance contract and bad faith denial of insurance coverage

against Defendant, WESTFIELD INSURANCE COMPANY (“Defendant”), and in support

hereof, states as follows:

                             PARTIES AND JURISDICTION

                                               1.

       Plaintiff’s property is located in Greenville County, South Carolina.

                                               2.

       Upon information and belief, Defendant is an insurance company that transacts

business in the State of South Carolina, County of Greenville. Defendant is in the business of

insuring risks and properties located throughout the United States, including South Carolina.

                                               3.

      Jurisdiction and venue are proper in this court.




                                                 1
     6:19-cv-01269-DCC         Date Filed 05/01/19       Entry Number 1-1        Page 4 of 51




                                                                                                       ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                                              FACTS

                                                 4.

       Prior to March 23, 2017, Plaintiff and Defendant entered into an insurance contract (the

“Policy”) whereby Defendant agreed to compensate the Plaintiff for, inter alia, all direct physical

losses under the terms of the Policy, to include, without limitation, damage to the property located

at 5009 Pelham Rd., Greenville, SC 29615 (the “Property”).

                                                 5.

       On, or about March 23, 2017, Plaintiff sustained a direct physical loss of, or damage to,

the Property. The Policy was in effect at the time of the above-referenced loss.

                                                 6.

        Plaintiff promptly and timely notified Defendant of the storm damage to the Property

 as a result of the hail storm and made a claim pursuant to the Policy. As a result, Defendant

 investigated Plaintiff’s claim for loss of damages.

                                                 7.

         At all times, Plaintiff made itself and its properties available to, and fully cooperated

 with the Defendant and its representative and agent to inspect and investigate the damages

 caused by the storm.

                                                 8.

         Defendant, through its authorized representative and agent performed a site inspection

 of Property.

                                                 9.

         Defendant incurred the duty of acting with due diligence in achieving a proper

 disposition of the Plaintiff’s claim when it undertook the handling of the disposition of the


                                                 2
     6:19-cv-01269-DCC          Date Filed 05/01/19      Entry Number 1-1         Page 5 of 51




                                                                                                      ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
 claim.

                                                  10.

           Defendant, through its authorized representative and agent, did not provide a copy of

 their estimate for the severe hail and wind damaged sustained to the Property. Further,

 Defendant failed to properly investigate the damages as Plaintiff’s replacement cost property

 damage is $1,524,285.95. Defendant has not satisfied the replacement cost damages as

 provided under the policy. A true and accurate copy of the Plaintiff’s storm damage estimate

 is attached hereto as Exhibit “A.”

                                                 11.

          As a result of Defendant’s inadequate adjustment, Plaintiff requested multiple times that

Defendant reconsider its position regarding Defendant’s adjustment. Defendant refused to comply

with the Plaintiff’s request and continued to frivolously and baselessly deny any additional

payment on Plaintiff’s claim. Furthermore, the Defendant continued to ignore the opinions of the

Plaintiff’s agents and representatives as to the amount of damage and the amount it will cost the

Plaintiff in order to be placed in the same position it was prior to the storm.


                                                  12.

           Defendant has continued to frivolously deny Plaintiff’s claim without just cause when

 the obligation to settle the claim has become reasonably clear, under one or more portions of

 the insurance policy coverage.

                                                  13.

           Defendant did not act fairly and honestly toward the Plaintiff with due regard to the

 Plaintiff’s claim when the Defendant failed to compensate the Plaintiff for its damages in direct

 breach of the terms and conditions of the Policy when under all of the circumstances, it could

                                                  3
    6:19-cv-01269-DCC          Date Filed 05/01/19        Entry Number 1-1           Page 6 of 51




                                                                                                      ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
and should have done so, had it acted fairly and honestly toward the Plaintiff, and with due

regard for its interests, including the possibility of being subject to a lawsuit.

                                                    14.

        Plaintiff has fulfilled all conditions precedent and contractual obligations under the

Policy prior to this lawsuit, or the same were waived.

                                                    15.

        Plaintiff has exhausted every reasonable means possible to resolve this dispute with

the Defendant. With no other option, Plaintiff was constrained to hire legal counsel, incurring

additional expenses, and file this lawsuit.

                                                    16.

         Plaintiff has suffered physical damage in at least the amount One Million Five

Hundred Twenty-Four Thousand Two Hundred Eighty-Five and 95/100ths Dollars

($1,524,285.95), as well as such other consequential losses to be determined at trial, together

with costs, interest and attorneys’ fees.

                             FOR A FIRST CAUSE OF ACTION
                               BREACH OF CONTRACT

                                              17.

        Plaintiff adopts, re-allege, and incorporate its allegations set forth in the preceding and

succeeding Paragraphs of this Complaint as if fully set forth herein.

                                              18.

        Plaintiff has performed all conditions to the Defendant’s obligation to perform under

the Policy, including without limitation, the timely payment of premiums, timely notice of the

claim, mitigated the Property, and or the Defendant has waived any and all other conditions.



                                                    4
    6:19-cv-01269-DCC            Date Filed 05/01/19      Entry Number 1-1         Page 7 of 51




                                                                                                       ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                                                19.

          Defendant is required to compensate the Plaintiff for all direct physical losses under

the terms of the Policy.

                                                20.

          Despite Plaintiff’s timely written demand that Defendant pay the covered losses,

Defendant has frivolously and baselessly failed, and refused to pay Plaintiff’s claim under the

terms of the Policy, causing further delay in restoring Plaintiff’s property to its pre-loss

condition.

                                                21.

          Defendant has failed to act in good faith and fair dealing under the terms of the Policy

by refusing to properly investigate and pay Plaintiff’s claim according to the terms of the

Policy.

                                                22.

          Defendant has used the tactic of denying compensation to the Plaintiff for its covered

losses that were sustained due to the wind and hail storm. Further, Defendant has used the

tactic of delaying payment to the Plaintiff in an effort to misrepresent the language of the

Policy.

                                                 23.

          As a result of the Defendant’s tactic of underpaying and delaying Plaintiff’s claim, the

Plaintiff has sustained covered losses from direct physical damage to the insured property in

an amount to be determined at trial.

                                                 24.

          As a direct result of Defendant’s breaches of its respective insurance contract, Plaintiff


                                                      5
    6:19-cv-01269-DCC         Date Filed 05/01/19       Entry Number 1-1        Page 8 of 51




                                                                                                     ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
has been damaged.

                                              25.

       All of the foregoing conduct constitutes a breach of contract that has resulted in

damages to the Plaintiff in the amount of at least One Million Five Hundred Twenty-Four

Thousand Two Hundred Eighty-Five and 95/100ths Dollars ($1,524,285.95), as well as such

other consequential losses to be determined by a jury at trial, together with costs, interest and

attorneys’ fees.

                    FOR A SECOND CAUSE OF ACTION
                  BREACH OF IMPLIED COVENANTS OF
        GOOD FAITH AND FAIR DEALING IN AN INSURANCE CONTRACT

                                             26.

       Plaintiff adopts, re-allege, and incorporate its allegations set forth in the preceding and

succeeding Paragraphs of this Complaint as if fully set forth herein.

                                             27.

       The Policy is a mutually binding contract between Plaintiff and Defendant.

                                             28.

       The Defendant, an insurer, has refused to pay benefits under the Policy, has impaired

the Plaintiff’s rights to receive benefits under the Policy, has knowingly failed to exercise an

honest and informed judgment in processing a claim, and/or has acted in bad faith without a

reasonable basis to support its decision, resulting from the Defendant’s bad faith and

unreasonable action in breach of the implied covenant of good faith and fair dealing.

                                             29.

       The actions, and inaction, of the Defendant has caused damage to the insured, Plaintiff,

in at least the amount of One Million Five Hundred Twenty-Four Thousand Two Hundred



                                                   6
    6:19-cv-01269-DCC          Date Filed 05/01/19       Entry Number 1-1      Page 9 of 51




                                                                                                  ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
Eighty-Five and 95/100ths Dollars ($1,524,285.95), which it hereby sues together with such

other amount of actual and consequential damages determined by a jury at trial, as well as

costs, interests and attorneys’ fees.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, MDD of South Carolina LLC dba Best Western Airport

Inn, requests that after due proceedings are had, all appropriate penalties be assessed against

the Defendant and that the Plaintiff receive any and all damages at law to which it is justly

entitled, and thus prays for judgment against the Defendant, as follows:

    a. That this Court grant judgment in favor of the Plaintiff and against Defendant in at

        least the amount of One Million Five Hundred Twenty-Four Thousand Two Hundred

        Eighty-Five and 95/100ths Dollars ($1,524,285.95), together with such other actual

        and consequential damages to be determined by a jury at trial.

    b. Compensatory damages, including all damages to the Plaintiff by the Defendant and

        any resulting expenses and temporary repairs.

    c. Plaintiff’s attorneys’ fees and costs of suit in this action;

    d. Plaintiff’s consultant and expert fees;

    e. Pre- and post-judgment interest in the maximum amount allowed by law; All statutory
       penalties;

    f. Any and all applicable multipliers; and,

    g. Any and all other relief that the Court may deem just and proper, whether such relief

        sounds in law or equity.




                                                  7
   6:19-cv-01269-DCC   Date Filed 05/01/19   Entry Number 1-1    Page 10 of 51




                                                                                  ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                                    Respectfully submitted,

                                    HOLDER, PADGETT, LITTLEJOHN + PRICKETT, LLC


                                    s/ M. Stokely Holder
                                    M. Stokely Holder (SC Bar #73892)
                                    P.O. Box 1804
                                    Greenville, SC 29602
                                    (864) 335-8808
                                    (864) 248-4090 (Fax)
                                    sholder@hplplaw.com
                                    Attorneys for Plaintiff
March 25, 2019
Greenville, SC




                                       8
1
                  6:19-cv-01269-DCC             Date Filed 05/01/19          Entry Number 1-1            Page 11 of 51
                                                                                                   EXHIBIT A




                                                                                                                                   ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                    Custom Castles Roofing & Construction, Inc.,
                    3300 N Main St.
                    Ste. D-194
                    Anderson, SC 29621

               Client:    BEST WESTERN                                                          Home:     (864) 297-5353
             Property:    5009 PELHAM RD
                          GREENVILLE, SC 29615


             Operator:    JOHNHORN


            Estimator:    GEORGE HUTH                                                        Business:    (251) 454-2366
            Company:      Custom Castles                                                      E-mail:     GEORGE.E.
                                                                                                          HUTH@GMAIL.COM

     Type of Estimate:     Hail
        Date Entered:      4/10/2018                       Date Assigned:


           Price List:     SCGV8X_MAR19
     Labor Efficiency:     Restoration/Service/Remodel
            Estimate:      BEST-WESTERN
        File Number:       1892561


    Due to the complexity of this job Custom Castles are entitled to general contractors overhead and profit. Custom Castles are
    general contractors. SC License # G121378
2
                     6:19-cv-01269-DCC                 Date Filed 05/01/19              Entry Number 1-1               Page 12 of 51




                                                                                                                                                      ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                          Custom Castles Roofing & Construction, Inc.,
                          3300 N Main St.
                          Ste. D-194
                          Anderson, SC 29621

                                                                     BEST-WESTERN


                                         Flat Roof - Office/Conference Area

     DESCRIPTION                                        QTY          RESET        REMOVE         REPLACE               TAX            O&P      TOTAL

     1. Additional charge for high roof (2        56.80 SQ                               3.43           0.00            0.00          38.96     233.78
     stories or greater)
     2. Tear off, haul and dispose of gravel      43.75 SQ                             41.58            0.00            0.00         363.82    2,182.95
     ballast
     3. Remove Built-up 4 ply roofing - in        43.75 SQ                             50.21            0.00            0.00         439.34    2,636.03
     place
     4. Remove Modified bitumen roof -            13.05 SQ                             33.81            0.00            0.00          88.24     529.46
     hot mopped
     On side wall
     5. Tear off, haul and dispose of roll         3.92 SQ                             28.96            0.00            0.00          22.70     136.22
     roofing
     6. Remove Fiberboard - 3"                 4,375.00 SF                               0.29           0.00            0.00         253.76    1,522.51
     7. Oly bond low rise adhesive              11,360. SF                               0.00           1.00         477.12        2,367.42   14,204.54
                                                     00
     Adhesive to bond the 1.5inch fiberboard to concrete slab and to other 1.5inch fiberboard to get 3inches of fiberboard.
     8. Fiberboard - 3"                        4,813.00 SF                               0.00           1.88         412.96        1,892.28   11,353.68
     9. Additional charge for high roof (2        56.80 SQ                               0.00          11.24            0.00         127.68     766.11
     stories or greater)
     10. Built-up 4 ply roofing - in place        48.13 SQ                               0.00         256.26         311.36        2,529.04   15,174.19
     11. Built-up roofing - gravel ballast        48.13 SQ                               0.00          28.82           37.60         284.94    1,709.65
     12. Roofing felt - 30 lb.                    16.97 SQ                               0.00          24.29           10.01          84.44     506.65
     13. Modified bitumen roof - hot              14.36 SQ                               0.00         240.99           88.73         709.86    4,259.21
     mopped
     14. Roll roofing                              4.31 SQ                               0.00          75.34           13.21          67.58     405.51
     15. R&R Gravel stop                         290.00 LF                               0.22           1.25           11.48          87.56     525.34
     16. R&R Flashing - pipe jack - lead          13.00 EA                               4.57          55.79           29.33         162.80     976.81
     17. R&R Pitch pan / pocket - up to 6"        21.00 EA                             16.22           74.15           59.36         391.44    2,348.57
     x 6" x 4" - galvanized
     18. Roof drain cover - Detach & reset         7.00 EA                               0.00          22.76            0.00          31.86     191.18
     19. R&R Membrane roofing - cant             290.00 LF                               0.45           2.08           12.53         149.24     895.47
     strips - wood
     20. R&R Aluminum termination bar /          290.00 LF                               0.38           1.64           12.18         119.60     717.58
     flashing for membrane roofs
     21. R&R Flashing - L flashing -             290.00 LF                               0.38           2.75           22.45         186.04    1,116.19
     galvanized
     22. R&R Curb flashing - PVC/TPO             125.00 LF                               1.22          13.53           69.00         382.56    2,295.31
     23. R&R Exhaust fan - cone style 36"          3.00 EA                             24.33        1,575.31         200.14          999.80    5,998.86
     6 blade, galvanized


    BEST-WESTERN                                                                                                              3/19/2019          Page: 2
3
                     6:19-cv-01269-DCC                  Date Filed 05/01/19             Entry Number 1-1       Page 13 of 51




                                                                                                                                              ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                        Custom Castles Roofing & Construction, Inc.,
                        3300 N Main St.
                        Ste. D-194
                        Anderson, SC 29621

                                                   CONTINUED - Flat Roof - Office/Conference Area

     DESCRIPTION                                         QTY         RESET       REMOVE         REPLACE        TAX         O&P         TOTAL

     24. R&R Exhaust fan - cone style 48"            1.00 EA                            24.33    1,904.31     86.45       403.02       2,418.11
     6 blade, galvanized
     25. Roof drain - cast iron - 2" to 6"           7.00 EA                             0.00     357.08      93.97       518.72       3,112.25
     outlet
     26. Roofer - per hour                         120.00 HR                             0.00      78.00        0.00    1,872.00      11,232.00
     Additional labor for: Remove and reset gas lines and to work around electrical.
     27. Dumpster load - Approx. 40 yards,           2.00 EA                           604.03        0.00       0.00      241.62       1,449.68
     7-8 tons of debris
     28. Digital satellite system - Detach &         1.00 EA                             0.00      24.40        0.00           4.88      29.28
     reset
     29. Digital satellite system - alignment        1.00 EA                             0.00      73.22        0.00       14.64         87.86
     and calibration only

     Totals: Flat Roof - Office/Conference Area                                                             1,947.88   14,835.84      89,014.98




                                             Shingle Roof - Office/Conference Area

     DESCRIPTION                                         QTY         RESET       REMOVE         REPLACE        TAX         O&P         TOTAL

     30. Remove Laminated - High grade -             9.10 SQ                            38.66        0.00       0.00       70.36        422.17
     comp. shingle rfg. - w/ felt
     31. R&R Drip edge                             123.00 LF                             0.22        1.63       5.31       46.58        279.44
     32. Seal & paint trim - two coats             123.00 LF                             0.00        1.07       0.74       26.46        158.81
     Allowance for painted drip edge.
     33. Asphalt starter - universal starter       123.00 LF                             0.00        1.45       4.13       36.50        218.98
     course
     34. Laminated - High grade - comp.             10.33 SQ                             0.00     207.73      74.21       444.02       2,664.08
     shingle rfg. - w/ felt
     35. R&R Ridge cap - High profile -              7.00 LF                             1.56        4.44       1.16           8.64      51.80
     composition shingles
     36. Ice & water barrier                        30.00 SF                             0.00        1.12       0.58           6.84      41.02
     37. R&R Counterflashing - Apron               113.00 LF                             0.38        5.95       8.54      144.76        868.59
     flashing
     38. R&R Fascia - 1" x 6" - #1 pine            113.00 LF                             0.22        4.55     11.32       110.08        660.41
     39. R&R Cap flashing                          113.00 LF                             0.38      15.47      73.09       372.82       2,236.96
     40. Prime & paint exterior fascia -           339.00 LF                             0.00        1.28       3.25       87.44        524.61
     wood, 4"- 6" wide
     Allowance to paint flashing, fascia board, and cap flashing
     41. Remove Additional charge for                9.10 SQ                            17.70        0.00       0.00       32.22        193.29
     steep roof greater than 12/12 slope
     42. Additional charge for steep roof           10.33 SQ                             0.00      50.59        0.00      104.52        627.11
     greater than 12/12 slope

    BEST-WESTERN                                                                                                   3/19/2019             Page: 3
4
                    6:19-cv-01269-DCC                  Date Filed 05/01/19         Entry Number 1-1    Page 14 of 51




                                                                                                                                      ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                       Custom Castles Roofing & Construction, Inc.,
                       3300 N Main St.
                       Ste. D-194
                       Anderson, SC 29621

                                                CONTINUED - Shingle Roof - Office/Conference Area

     DESCRIPTION                                         QTY            RESET   REMOVE     REPLACE     TAX         O&P         TOTAL

     43. Roofer - per hour                          8.00 HR                         0.00      78.00     0.00      124.80        748.80
     Additional labor allowance for installing shingles from ladders.

     Totals: Shingle Roof - Office/Conference Area                                                    182.33    1,616.04       9,696.07




                                           Metal Roof - Office/Conference Area

     DESCRIPTION                                         QTY            RESET   REMOVE     REPLACE     TAX         O&P         TOTAL

     44. Remove Metal roofing - Premium          720.00 SF                          0.33       0.00     0.00       47.52        285.12
     grade
     45. Roofing felt - synthetic                   7.20 SQ                         0.00      29.04     6.30       43.08        258.47
     underlayment
     46. Metal roofing - Premium grade           792.00 SF                          0.00       6.76   129.25    1,096.64       6,579.81
     47. R&R Ridge cap - metal roofing              7.00 LF                         1.84       4.18     0.94           8.62      51.70
     48. R&R Eave trim for metal roofing -        90.00 LF                          0.53       4.11    11.66       85.86        515.12
     26 gauge
     49. R&R Closure strips for metal             84.00 LF                          0.53       1.34     2.52       31.92        191.52
     roofing - inside and/or outside
     50. R&R Sidewall flashing for metal          84.00 LF                          0.38       4.07    10.68       76.90        461.38
     roofing - 26 gauge
     51. R&R Cap flashing                         84.00 LF                          0.38      15.47    54.33      277.14       1,662.87
     52. Remove Additional charge for               7.20 SQ                        17.70       0.00     0.00       25.48        152.92
     steep roof greater than 12/12 slope
     53. Additional charge for steep roof           7.92 SQ                         0.00      50.59     0.00       80.14        480.81
     greater than 12/12 slope
     54. Roofer - per hour                        10.00 HR                          0.00      78.00     0.00      156.00        936.00
     Additional labor for the replacement of metal roof from ladders
     55. Additional charge for high roof (2         7.20 SQ                         3.43       0.00     0.00           4.94      29.64
     stories or greater)
     56. Additional charge for high roof (2         7.92 SQ                         0.00      11.24     0.00       17.80        106.82
     stories or greater)
     57. Dumpster load - Approx. 20 yards,          1.00 EA                       440.74       0.00     0.00       88.14        528.88
     4 tons of debris
     58. Prime & paint metal roofing             720.00 SF                          0.00       0.76    11.23      111.68        670.11
     59. Boom lift - 30'-45' reach (per day)        3.00 DA                         0.00     335.00     0.00      201.00       1,206.00
     Boom Lift allowance for painting metal

     Totals: Metal Roof - Office/Conference Area                                                      226.91    2,352.86      14,117.17




    BEST-WESTERN                                                                                           3/19/2019             Page: 4
5
                    6:19-cv-01269-DCC                Date Filed 05/01/19     Entry Number 1-1    Page 15 of 51




                                                                                                                                ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                       Custom Castles Roofing & Construction, Inc.,
                       3300 N Main St.
                       Ste. D-194
                       Anderson, SC 29621



                                         MetalRoof Above Covered Entrance

     DESCRIPTION                                       QTY     RESET   REMOVE        REPLACE     TAX         O&P         TOTAL

     60. Remove Metal roofing - Premium        1,420.00 SF                    0.33       0.00     0.00       93.72        562.32
     grade
     61. Roofing felt - synthetic                14.20 SQ                     0.00      29.04    12.42       84.96        509.75
     underlayment
     62. Metal roofing - Premium grade         1,562.00 SF                    0.00       6.76   254.92    2,162.80      12,976.84
     63. R&R Ridge cap - metal roofing          100.00 LF                     1.84       4.18    13.38      123.08        738.46
     64. R&R Eave trim for metal roofing -       95.00 LF                     0.53       4.11    12.31       90.64        543.75
     26 gauge
     65. R&R Closure strips for metal            32.00 LF                     0.53       1.34     0.96       12.18         72.98
     roofing - inside and/or outside
     66. R&R Sidewall flashing for metal         32.00 LF                     0.38       4.07     4.07       29.30        175.77
     roofing - 26 gauge
     67. Remove Additional charge for            14.20 SQ                    14.24       0.00     0.00       40.44        242.65
     steep roof - 10/12 - 12/12 slope
     68. Additional charge for steep roof -      17.18 SQ                     0.00      40.01     0.00      137.48        824.85
     10/12 - 12/12 slope
     69. Additional charge for high roof (2      14.20 SQ                     3.43       0.00     0.00           9.74      58.45
     stories or greater)
     70. Additional charge for high roof (2      15.62 SQ                     0.00      11.24     0.00       35.12        210.69
     stories or greater)
     71. Prime & paint metal roofing           1,420.00 SF                    0.00       0.76    22.15      220.28       1,321.63
     72. Dumpster load - Approx. 20 yards,        1.00 EA                   440.74       0.00     0.00       88.14        528.88
     4 tons of debris
     73. Boom lift - 50'-60' reach (per day)      4.00 DA                     0.00     480.00     0.00      384.00       2,304.00
     Boom Lift allowance for painting metal

     Totals: MetalRoof Above Covered Entrance                                                   320.21    3,511.88      21,071.02




                                         FlatRoof - Room/Suite Area

     DESCRIPTION                                       QTY     RESET   REMOVE        REPLACE     TAX         O&P         TOTAL

     74. Additional charge for high roof (2     383.33 SQ                     3.43       0.00     0.00      262.96       1,577.78
     stories or greater)
     75. Additional charge for high roof (2     421.66 SQ                     0.00      11.24     0.00      947.90       5,687.36
     stories or greater)
     76. Tear off, haul and dispose of          383.33 SQ                    41.58       0.00     0.00    3,187.78      19,126.64
     gravel ballast
     77. Remove Built-up 4 ply roofing - in     383.33 SQ                    50.21       0.00     0.00    3,849.40      23,096.40
     place
     78. Remove Modified bitumen roof -          38.01 SQ                    33.81       0.00     0.00      257.02       1,542.14
     hot mopped
     On perimeter walls. 1267LF
    BEST-WESTERN                                                                                     3/19/2019             Page: 5
6
                     6:19-cv-01269-DCC                 Date Filed 05/01/19              Entry Number 1-1               Page 16 of 51




                                                                                                                                                       ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                        Custom Castles Roofing & Construction, Inc.,
                        3300 N Main St.
                        Ste. D-194
                        Anderson, SC 29621

                                                      CONTINUED - FlatRoof - Room/Suite Area

     DESCRIPTION                                         QTY          RESET       REMOVE         REPLACE               TAX            O&P       TOTAL

     79. Remove Fiberboard - 3"                3,833.00 SF                               0.29           0.00            0.00         222.32     1,333.89
     80. Oly bond low rise adhesive              76,666. SF                              0.00           1.00       3,219.97       15,977.20    95,863.17
                                                      00
     Adhesive to bond the 1.5inch fiberboard to concrete slab and to other 1.5inch fiberboard to get 3inches of fiberboard.
     81. Fiberboard - 3"                         42,166. SF                              0.00           1.88       3,617.87       16,578.10    99,468.61
                                                      30
     82. Built-up 4 ply roofing - in place       421.66 SQ                               0.00         256.26       2,727.80       22,156.48   132,938.87
     83. Built-up roofing - gravel ballast       421.66 SQ                               0.00          28.82         329.40        2,496.32    14,977.96
     84. Modified bitumen roof - hot               41.81 SQ                              0.00         240.99         258.34        2,066.82    12,400.95
     mopped
     85. R&R Gravel stop                       1,267.00 LF                               0.22           1.25           50.17         382.54     2,295.20
     86. R&R Flashing - pipe jack - lead           22.00 EA                              4.57          55.79           49.63         275.50     1,653.05
     87. R&R Pitch pan / pocket - up to 6"         24.00 EA                            16.22           74.15           67.84         447.34     2,684.06
     x 6" x 4" - galvanized
     88. R&R Membrane roofing - cant           1,267.00 LF                               0.45           2.08           54.73         652.06     3,912.30
     strips - wood
     89. R&R Aluminum termination bar /        1,267.00 LF                               0.38           1.64           53.21         522.52     3,135.07
     flashing for membrane roofs
     90. R&R Flashing - L flashing -           1,267.00 LF                               0.38           2.75           98.07         812.78     4,876.56
     galvanized
     91. R&R Curb flashing - PVC/TPO             183.00 LF                               1.22          13.53         101.02          560.06     3,360.33
     92. Expansion joint - Roof - neoprene       204.00 LF                               0.00          36.65         440.64        1,583.44     9,500.68
     w/alum. cover, 4"-10"
     93. R&R 2" x 6" lumber (1 BF per LF)        408.00 LF                               0.45           2.52           19.83         246.32     1,477.91
     Allowance to frame around expansion joints.
     94. Carpenter - General Framer - per          20.00 HR                              0.00          70.77            0.00         283.08     1,698.48
     hour
     Additional allowance for 5 framers for 20hrs each to install expansion joints.
     95. R&R Roof drain - cast iron - 2" to         8.00 EA                            27.80          357.08         107.40          637.28     3,823.72
     6" outlet
     96. Roof drain cover - Detach & reset          8.00 EA                              0.00          22.76            0.00          36.42      218.50
     97. R&R Flat roof exhaust vent / cap -         5.00 EA                              5.83          67.09           11.40          75.22      451.22
     gooseneck 12"
     98. Dumpster load - Approx. 40 yards,         12.00 EA                           604.03            0.00            0.00       1,449.68     8,698.04
     7-8 tons of debris
     99. R&R Exhaust fan - cone style 36"          13.00 EA                            24.33        1,575.31         867.27        4,332.52    25,995.11
     6 blade, galvanized
     100. Digital satellite system - Detach         3.00 EA                              0.00          24.40            0.00          14.64        87.84
     & reset
     101. Digital satellite system -                3.00 EA                              0.00          73.22            0.00          43.94      263.60
     alignment and calibration only

     Totals: FlatRoof - Room/Suite Area                                                                           12,074.59       80,357.64   482,145.44
    BEST-WESTERN                                                                                                              3/19/2019           Page: 6
7
                    6:19-cv-01269-DCC                  Date Filed 05/01/19           Entry Number 1-1              Page 17 of 51




                                                                                                                                                        ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621



                                         General

     DESCRIPTION                                         QTY       RESET       REMOVE         REPLACE              TAX            O&P         TOTAL

     102. Boom lift - 30'-45' reach                 42.00 DA                          0.00         335.00           0.00       2,814.00      16,884.00
     7 days a week for 6 weeks
     103. Temporary toilet (per month)               3.00 MO                          0.00          93.45           0.00          56.08         336.43
     104. Job-site cargo/storage container -         3.00 MO                          0.00         115.84          20.85          73.68         442.05
     40' long - per month
     105. Job-site cargo container - pick            3.00 EA                          0.00         112.00          20.16          71.24         427.40
     up/del. (each way) 16'-40'
     106. Temporary construction office -            3.00 MO                          0.00         279.08           0.00         167.44       1,004.68
     portable (trailer)
     107. R&R Temporary fencing                    400.00 LF                          0.60           5.86           0.00         516.80       3,100.80
     108. Caution tape                         1,000.00 LF                            0.00           0.07           0.60          14.12          84.72
     109. Commercial Supervision / Project         480.00 HR                          0.00          56.77           0.00       5,449.92      32,699.52
     Management - per hour
     Allowance for 12 weeks at 40hrs per week to manage project.
     110. Boom truck and operator - 20 ton         120.00 HR                          0.00         106.00           0.00       2,544.00      15,264.00
     111. Crane and operator - 14 ton              120.00 HR                          0.00         145.91           0.00       3,501.84      21,011.04
     capacity - 65' extension boom
     Crane with skip pan for removal of demo'd roof debris
     112. Telehandler/forklift and operator         60.00 HR                          0.00         116.36           0.00       1,396.32       8,377.92
     Utilized to load from supply truck to boom.
     113. General Laborer - per hour               120.00 HR                          0.00          28.60           0.00         686.40       4,118.40
     Interim & post construction clean-up
     The following covers the construction of temporary staging, ramps, and railing for the cartage of materials across the roofing to dump to chute.
     114. Carpenter - General Framer - per          32.00 HR                          0.00          70.77           0.00         452.92       2,717.56
     hour
     115. R&R 2" x 6" lumber (1 BF per             288.00 LF                          0.45           2.52          14.00         173.88       1,043.24
     LF)
     116. R&R 2" x 4" lumber (.667 BF per          624.00 LF                          0.35           2.24          19.84         327.20       1,963.20
     LF)
     117. R&R Sheathing - plywood - 3/4"           512.00 SF                          0.45           2.03          31.03         260.16       1,560.95
     CDX
     118. Debris chute hopper - per week -          12.00 WK                         28.80           0.00           0.00          69.12         414.72
     30" x 4' section
     119. Debris chute - per week - 30" x 4'        36.00 WK                         15.60           0.00           0.00         112.32         673.92
     section
     3 sections for 12 weeks

     Totals: General                                                                                              106.48      18,687.44     112,124.55




    BEST-WESTERN                                                                                                        3/19/2019                Page: 7
8
                      6:19-cv-01269-DCC                Date Filed 05/01/19             Entry Number 1-1              Page 18 of 51




                                                                                                                                                          ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                        Custom Castles Roofing & Construction, Inc.,
                        3300 N Main St.
                        Ste. D-194
                        Anderson, SC 29621



                                        Safety

     DESCRIPTION                                        QTY         RESET        REMOVE        REPLACE               TAX            O&P          TOTAL

     120. Safety Monitor - per hr                480.00 EA                             0.00           30.00         354.24       2,950.84      17,705.08
     1 safety monitor for 12 weeks at 40hrs a week
     121. Fall protection harness and            600.00 DA                             0.00            8.00           0.00         960.00        5,760.00
     lanyard - per day
     10 workers a day for 5 days for 12 weeks
     122. Osha Safety and Site Setup, pre-        24.00 EA                             0.00           35.00          20.66         172.14        1,032.80
     construction and post construction
     12hrs to setup and 12hrs to take down
     123. Roof Permit                                1.00 EA                           0.00        1,200.00           0.00         240.00        1,440.00

     Totals: Safety                                                                                                 374.90       4,322.98      25,937.88




                                        HVAC

     DESCRIPTION                                        QTY         RESET        REMOVE        REPLACE               TAX            O&P          TOTAL

     124. REMOVE AND REPLACE GAS                     1.00 EA                           0.00      51,765.00            0.00      10,353.00      62,118.00
     PACKAGED UNITS ON ROOF
     Bid item from Jeff Haraway 864-304-1057 with B & K Services. Includes removing and replacing 4 ton unit, 5 ton unit, and 7.5 ton unit. Please
     see attached estimate.
     125. REMOVE AND REPLACE                         1.00 EA                           0.00        9,838.00           0.00       1,967.60      11,805.60
     MINI SPLIT SYSTEM
     Bid item from B & K Services. Includes remove and dispose of existing mini split unit on the roof. Then install a new Carrier mini split system in
     the same location of existing system.
     126. REMOVE AND REPLACE                         1.00 EA                           0.00        6,480.00           0.00       1,296.00        7,776.00
     PTAC UNITS IN ROOMS
     Bid item from B & K Services. Includes removing and replacing 3 PTAC units in guest rooms that were compromised by the mold and mildew.

     Totals: HVAC                                                                                                     0.00      13,616.60      81,699.60




                                        EIFS on exterior wall covering

     DESCRIPTION                                        QTY         RESET        REMOVE        REPLACE               TAX            O&P          TOTAL

     127. Stucco & Exterior Plaster (Bid             1.00 EA                           0.00     268,000.00            0.00      53,600.00     321,600.00
     Item)
     Includes all removal and replacement of all substrate and EIFS wall covering on the exterior elevation. This excludes EIFS cornice see below for
     bid item. Price includes scaffolding and Osha fall protection. Price provided by Elite Plastering.
     128. EIFS CORNICE TRIM                          1.00 EA                           0.00      80,000.00            0.00      16,000.00      96,000.00
     Includes removal and replacement of EIFS cornice trim and substrate. This excludes flashing and caulking.
     129. Painter - per hour                     240.00 HR                             0.00           54.70           0.00       2,625.60      15,753.60
    BEST-WESTERN                                                                                                          3/19/2019                 Page: 8
9
                    6:19-cv-01269-DCC                 Date Filed 05/01/19             Entry Number 1-1                 Page 19 of 51




                                                                                                                                                       ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                        Custom Castles Roofing & Construction, Inc.,
                        3300 N Main St.
                        Ste. D-194
                        Anderson, SC 29621

                                                   CONTINUED - EIFS on exterior wall covering

     DESCRIPTION                                        QTY         RESET       REMOVE        REPLACE                  TAX           O&P        TOTAL

     Includes caulking all EIFS cornice trim and EIFS moisture drainage system. Includes 10 laborers for 24hrs each.
     130. Boom lift - 30'-45' reach (per day)     42.00 DA                            0.00         335.00               0.00      2,814.00    16,884.00
     Boom Lift for caulking and EIFS installation. Allowance for boom for 6 weeks.
     131. R&R Cap flashing - large              1,701.00 LF                           0.38          20.99        1,650.31         7,600.14    45,600.82

     Totals: EIFS on exterior wall covering                                                                      1,650.31        82,639.74   495,838.42




                                         Entrance Ceiling                                                                        LxWxH 45' x 4' x 12'
                                                        1,176.00   SF Walls                                     180.00     SF Ceiling
                                                        1,356.00   SF Walls & Ceiling                           180.00     SF Floor
                                                           20.00   SY Flooring                                   98.00     LF Floor Perimeter
                                                          540.00   SF Long Wall                                  48.00     SF Short Wall
                                                           98.00   LF Ceil. Perimeter


                                         Subroom 1: MAIN ENTRANCE                                                               LxWxH 26' x 23' x 12'
                                                        1,176.00   SF Walls                                     598.00     SF Ceiling
                                                        1,774.00   SF Walls & Ceiling                           598.00     SF Floor
                                                           66.44   SY Flooring                                   98.00     LF Floor Perimeter
                                                          312.00   SF Long Wall                                 276.00     SF Short Wall
                                                           98.00   LF Ceil. Perimeter


                                         Subroom 2: LEFT CEILING                                                               LxWxH 74' 6" x 3' x 12'
                                                        1,860.00   SF Walls                                     223.50     SF Ceiling
                                                        2,083.50   SF Walls & Ceiling                           223.50     SF Floor
                                                           24.83   SY Flooring                                  155.00     LF Floor Perimeter
                                                          894.00   SF Long Wall                                  36.00     SF Short Wall
                                                          155.00   LF Ceil. Perimeter

     DESCRIPTION                                        QTY         RESET       REMOVE        REPLACE                  TAX           O&P        TOTAL

     132. Floor protection - plastic and tape   1,001.50 SF                           0.00            0.24              6.01         49.28       295.65
     - 10 mil
     133. Mask wall - plastic, paper, tape       175.50 LF                            0.00            0.89              2.42         31.72       190.34
     (per LF)
     134. R&R Suspended ceiling grid - 2'       1,001.50 SF                           0.14            1.47             43.26        331.14      1,986.82
     x 2'
     135. R&R Suspended ceiling tile - 2' x     1,001.50 SF                           0.15            1.43             55.28        327.54      1,965.20
     2'

    BEST-WESTERN                                                                                                           3/19/2019              Page: 9
10
                      6:19-cv-01269-DCC                Date Filed 05/01/19          Entry Number 1-1       Page 20 of 51




                                                                                                                                              ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Entrance Ceiling

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE         TAX            O&P          TOTAL

      136. Recessed light fixture - Detach &       13.00 EA                         0.00       95.01        0.00         247.02        1,482.15
      reset entire unit
      137. Smoke detector - Detach & reset          2.00 EA                         0.00       43.88        0.00          17.56         105.32
      138. Remove Surveillance camera -             1.00 EA                        32.43        0.00        0.00              6.48       38.91
      color
      139. Install Surveillance camera -            1.00 EA                         0.00      168.29        0.00          33.66         201.95
      color
      140. In-wall / In-ceiling speaker -           1.00 EA                         0.00       16.36        0.00              3.28       19.64
      Detach & reset
      141. Two ladders with jacks and plank         4.00 DA                         0.00      110.00        0.00          88.00         528.00
      (per day)
      142. Fall protection harness and             32.00 DA                         0.00        8.00        0.00          51.20         307.20
      lanyard - per day
      Allowance for 8 laborers for 4 days each
      143. General Demolition - per hour            2.00 HR                        32.43        0.00        0.00          12.98          77.84

      Totals: Entrance Ceiling                                                                            106.97       1,199.86        7,199.02




                                            Hallway Ceilings                                                       LxWxH 1000' x 5' 6" x 8'
                                                        16,088.00   SF Walls                           5,500.00   SF Ceiling
                                                        21,588.00   SF Walls & Ceiling                 5,500.00   SF Floor
                                                           611.11   SY Flooring                        2,011.00   LF Floor Perimeter
                                                         8,000.00   SF Long Wall                          44.00   SF Short Wall
                                                         2,011.00   LF Ceil. Perimeter


                                            Subroom 1: offset                                                       LxWxH 637' x 5' 6" x 8'
                                                        10,280.00   SF Walls                           3,503.50   SF Ceiling
                                                        13,783.50   SF Walls & Ceiling                 3,503.50   SF Floor
                                                           389.28   SY Flooring                        1,285.00   LF Floor Perimeter
                                                         5,096.00   SF Long Wall                          44.00   SF Short Wall
                                                         1,285.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE         TAX            O&P          TOTAL

      144. Mask and prep for paint - paper       1,648.00 LF                        0.00        0.59        3.96         195.26        1,171.54
      and tape (per LF)
      145. Floor protection - plastic and tape   9,003.50 SF                        0.00        0.24       54.02         442.96        2,657.82
      - 10 mil
      146. Scrape the ceiling & prep for         9,003.50 SF                        0.00        0.47        5.40         847.42        5,084.47
      paint
      147. Exterior - paint two coats            9,003.50 SF                        0.00        0.89      151.26       1,632.88        9,797.26
     BEST-WESTERN                                                                                                 3/19/2019             Page: 10
11
                    6:19-cv-01269-DCC            Date Filed 05/01/19          Entry Number 1-1      Page 21 of 51




                                                                                                                                      ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                       Custom Castles Roofing & Construction, Inc.,
                       3300 N Main St.
                       Ste. D-194
                       Anderson, SC 29621

                                                        CONTINUED - Hallway Ceilings

      DESCRIPTION                                  QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      148. General Demolition - per hour       7.00 HR                       32.43       0.00        0.00          45.40         272.41

      Totals: Hallway Ceilings                                                                     214.64       3,163.92    18,983.50




                                       Hallway Floors                                                          LxWxH 1000' x 6' x 8'
                                                  16,096.00   SF Walls                          6,000.00   SF Ceiling
                                                  22,096.00   SF Walls & Ceiling                6,000.00   SF Floor
                                                     666.67   SY Flooring                       2,012.00   LF Floor Perimeter
                                                   8,000.00   SF Long Wall                         48.00   SF Short Wall
                                                   2,012.00   LF Ceil. Perimeter


                                       Subroom 1: Floor                                                        LxWxH 1000' x 6' x 8'
                                                  16,096.00   SF Walls                          6,000.00   SF Ceiling
                                                  22,096.00   SF Walls & Ceiling                6,000.00   SF Floor
                                                     666.67   SY Flooring                       2,012.00   LF Floor Perimeter
                                                   8,000.00   SF Long Wall                         48.00   SF Short Wall
                                                   2,012.00   LF Ceil. Perimeter


                                       Subroom 2: STAIRS                                                        LxWxH 250' x 6' x 8'
                                                   4,096.00   SF Walls                          1,500.00   SF Ceiling
                                                   5,596.00   SF Walls & Ceiling                1,500.00   SF Floor
                                                     166.67   SY Flooring                         512.00   LF Floor Perimeter
                                                   2,000.00   SF Long Wall                         48.00   SF Short Wall
                                                     512.00   LF Ceil. Perimeter


                                       Subroom 3: FLOORS                                                        LxWxH 274' x 6' x 8'
                                                   4,480.00   SF Walls                          1,644.00   SF Ceiling
                                                   6,124.00   SF Walls & Ceiling                1,644.00   SF Floor
                                                     182.67   SY Flooring                         560.00   LF Floor Perimeter
                                                   2,192.00   SF Long Wall                         48.00   SF Short Wall
                                                     560.00   LF Ceil. Perimeter




     BEST-WESTERN                                                                                          3/19/2019            Page: 11
12
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1      Page 22 of 51




                                                                                                                                             ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                          Custom Castles Roofing & Construction, Inc.,
                          3300 N Main St.
                          Ste. D-194
                          Anderson, SC 29621

                                                               CONTINUED - Hallway Floors


                                          Subroom 4: FLOORS                                                          LxWxH 1000' x 6' x 8'
                                                        16,096.00   SF Walls                          6,000.00   SF Ceiling
                                                        22,096.00   SF Walls & Ceiling                6,000.00   SF Floor
                                                           666.67   SY Flooring                       2,012.00   LF Floor Perimeter
                                                         8,000.00   SF Long Wall                         48.00   SF Short Wall
                                                         2,012.00   LF Ceil. Perimeter


                                          Subroom 5: FLOORS                                                          LxWxH 100' x 10' x 8'
                                                         1,760.00   SF Walls                          1,000.00   SF Ceiling
                                                         2,760.00   SF Walls & Ceiling                1,000.00   SF Floor
                                                           111.11   SY Flooring                         220.00   LF Floor Perimeter
                                                           800.00   SF Long Wall                         80.00   SF Short Wall
                                                           220.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      149. Clean concrete the floor               22,144. SF                        0.00       0.22       13.29         977.00        5,861.97
                                                       00
      150. Mask and prep for paint - paper       3,664.00 LF                        0.00       0.59        8.79         434.12        2,604.67
      and tape (per LF)
      151. Epoxy finish - one coat over           22,144. SF                        0.00       1.68      465.02       7,533.38      45,200.32
      concrete floor                                   00

      Totals: Hallway Floors                                                                             487.10       8,944.50      53,666.96




                                          Handrails

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      152. Clean ornamental iron handrail        1,637.00 LF                        0.00       1.87        2.95         612.84        3,676.98
      153. Prime & paint ext. railing - 1 coat   1,637.00 LF                        0.00       7.16       37.32       2,351.64      14,109.88
      primer, 1 coat paint

      Totals: Handrails                                                                                   40.27       2,964.48      17,786.86




                                          Front Elevation

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      154. Painting (Bid Item)                      1.00 EA                         0.00       0.00        0.00              0.00         0.00
      155. Stucco & Exterior Plaster (Bid           1.00 EA                         0.00       0.00        0.00              0.00         0.00
      Item)
     BEST-WESTERN                                                                                                3/19/2019             Page: 12
13
                     6:19-cv-01269-DCC              Date Filed 05/01/19         Entry Number 1-1      Page 23 of 51




                                                                                                                                       ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                        Custom Castles Roofing & Construction, Inc.,
                        3300 N Main St.
                        Ste. D-194
                        Anderson, SC 29621

                                                          CONTINUED - Front Elevation

      DESCRIPTION                                    QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      Totals: Front Elevation                                                                          0.00              0.00       0.00




                                        Left Elevation

      DESCRIPTION                                    QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      156. Painting (Bid Item)                  1.00 EA                         0.00       0.00        0.00              0.00       0.00
      157. Stucco & Exterior Plaster (Bid       1.00 EA                         0.00       0.00        0.00              0.00       0.00
      Item)

      Totals: Left Elevation                                                                           0.00              0.00       0.00




                                        Rear Elevation

      DESCRIPTION                                    QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      158. Painting (Bid Item)                  1.00 EA                         0.00       0.00        0.00              0.00       0.00
      159. Stucco & Exterior Plaster (Bid       1.00 EA                         0.00       0.00        0.00              0.00       0.00
      Item)

      Totals: Rear Elevation                                                                           0.00              0.00       0.00




                                        Right Elevation

      DESCRIPTION                                    QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      160. Painting (Bid Item)                  1.00 EA                         0.00       0.00        0.00              0.00       0.00
      161. Stucco & Exterior Plaster (Bid       1.00 EA                         0.00       0.00        0.00              0.00       0.00
      Item)

      Totals: Right Elevation                                                                          0.00              0.00       0.00




                                        Pool Area                                                                 LxWxH 70' x 45' x 8'
                                                     1,840.00   SF Walls                          3,150.00   SF Ceiling
                                                     4,990.00   SF Walls & Ceiling                3,150.00   SF Floor
                                                       350.00   SY Flooring                         230.00   LF Floor Perimeter
                                                       560.00   SF Long Wall                        360.00   SF Short Wall
                                                       230.00   LF Ceil. Perimeter


     BEST-WESTERN                                                                                            3/19/2019            Page: 13
14
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1      Page 24 of 51




                                                                                                                                             ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                          Custom Castles Roofing & Construction, Inc.,
                          3300 N Main St.
                          Ste. D-194
                          Anderson, SC 29621

                                                               CONTINUED - Pool Area

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      162. Content Manipulation charge -            6.00 HR                         0.00      28.60        0.00          34.32         205.92
      per hour
      163. Clean part of the floor - Heavy       2,150.00 SF                        0.00       0.32        1.29         137.86         827.15
      164. Epoxy finish - two coats over         2,150.00 SF                        0.00       2.78       64.50       1,208.30        7,249.80
      concrete floor

      Totals: Pool Area                                                                                   65.79       1,380.48        8,282.87




                                           Cafeteria/ Front Desk Area                                                 LxWxH 41' x 34' x 9'
                                                         1,350.00   SF Walls                          1,394.00   SF Ceiling
                                                         2,744.00   SF Walls & Ceiling                1,394.00   SF Floor
                                                           154.89   SY Flooring                         150.00   LF Floor Perimeter
                                                           369.00   SF Long Wall                        306.00   SF Short Wall
                                                           150.00   LF Ceil. Perimeter


                                           Subroom 1: Front Deck Area                                              LxWxH 31' 8" x 13' x 9'
                                                           804.00   SF Walls                           411.67    SF Ceiling
                                                         1,215.67   SF Walls & Ceiling                 411.67    SF Floor
                                                            45.74   SY Flooring                         89.33    LF Floor Perimeter
                                                           285.00   SF Long Wall                       117.00    SF Short Wall
                                                            89.33   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

      165. Content Manipulation charge -            6.00 HR                         0.00      28.60        0.00          34.32         205.92
      per hour
      166. Floor protection - plastic and tape   1,805.67 SF                        0.00       0.24       10.83          88.84         533.03
      - 10 mil
      167. Mask wall - plastic, paper, tape       239.33 LF                         0.00       0.89        3.30          43.26         259.56
      (per LF)
      168. R&R Suspended ceiling grid - 2'       1,805.67 SF                        0.14       1.47       78.00         597.02        3,582.14
      x 2'
      169. R&R Suspended ceiling tile - 2' x     1,805.67 SF                        0.15       1.43       99.67         590.54        3,543.17
      2'
      170. R&R Fluorescent - acoustic grid         20.00 EA                         9.03     196.38       77.71         837.18        5,023.09
      fixture - four tube, 2'x 4'
      171. Heat/AC register - Mechanically         13.00 EA                         0.00      11.95        0.00          31.08         186.43
      attached - Detach & reset
      172. Exit sign - Detach & reset               2.00 EA                         0.00      58.90        0.00          23.56         141.36
      173. Remove Surveillance camera -             2.00 EA                        32.43       0.00        0.00          12.98          77.84
      color

     BEST-WESTERN                                                                                                3/19/2019             Page: 14
15
                      6:19-cv-01269-DCC                Date Filed 05/01/19          Entry Number 1-1    Page 25 of 51




                                                                                                                                           ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                      CONTINUED - Cafeteria/ Front Desk Area

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE      TAX            O&P          TOTAL

      174. Install Surveillance camera -            2.00 EA                         0.00     168.29      0.00          67.32         403.90
      color
      175. In-wall / In-ceiling speaker -           1.00 EA                         0.00      16.36      0.00              3.28       19.64
      Detach & reset
      176. Clean floor, strip & wax              1,805.67 SF                        0.00       0.89      8.67         323.16        1,938.88
      177. General Demolition - per hour            4.00 HR                        32.43       0.00      0.00          25.94         155.66

      Totals: Cafeteria/ Front Desk Area                                                               278.18        2,678.48     16,070.62




                                            Cafeteria Storage Room                                              LxWxH 10' 9" x 6' 6" x 9'
                                                           310.50   SF Walls                           69.88   SF Ceiling
                                                           380.38   SF Walls & Ceiling                 69.88   SF Floor
                                                             7.76   SY Flooring                        34.50   LF Floor Perimeter
                                                            96.75   SF Long Wall                       58.50   SF Short Wall
                                                            34.50   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE      TAX            O&P          TOTAL

      178. Content Manipulation charge -            2.00 HR                         0.00      28.60      0.00          11.44          68.64
      per hour
      179. Floor protection - plastic and tape     69.88 SF                         0.00       0.24      0.42              3.44       20.63
      - 10 mil
      180. Mask wall - plastic, paper, tape        34.50 LF                         0.00       0.89      0.48              6.24       37.43
      (per LF)
      181. R&R Suspended ceiling grid - 2'         69.88 SF                         0.14       1.47      3.02          23.10         138.62
      x 2'
      182. R&R Suspended ceiling tile - 2' x       69.88 SF                         0.15       1.43      3.86          22.86         137.13
      2'
      183. R&R Fluorescent - acoustic grid          1.00 EA                         9.03     196.38      3.89          41.86         251.16
      fixture - four tube, 2'x 4'
      184. Heat/AC register - Mechanically          1.00 EA                         0.00      11.95      0.00              2.40       14.35
      attached - Detach & reset
      185. R&R Wallpaper - High grade             310.50 SF                         0.57       2.14     24.59         173.22        1,039.27
      186. Prep wall for wallpaper                310.50 SF                         0.00       0.38      0.00          23.60         141.59
      187. Clean floor, strip & wax                69.88 SF                         0.00       0.89      0.34          12.50          75.03
      188. General Demolition - per hour            1.00 HR                        32.43       0.00      0.00              6.48       38.91

      Totals: Cafeteria Storage Room                                                                    36.60         327.14        1,962.76




     BEST-WESTERN                                                                                              3/19/2019             Page: 15
16
                      6:19-cv-01269-DCC              Date Filed 05/01/19          Entry Number 1-1     Page 26 of 51




                                                                                                                                          ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621



                                            Conference Room                                                     LxWxH 48' x 14' 9" x 9'
                                                       1,129.50   SF Walls                           708.00   SF Ceiling
                                                       1,837.50   SF Walls & Ceiling                 708.00   SF Floor
                                                          78.67   SY Flooring                        125.50   LF Floor Perimeter
                                                         432.00   SF Long Wall                       132.75   SF Short Wall
                                                         125.50   LF Ceil. Perimeter

      DESCRIPTION                                      QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      189. Content Manipulation charge -           3.00 HR                        0.00      28.60       0.00          17.16         102.96
      per hour
      190. Floor protection - plastic and tape   708.00 SF                        0.00       0.24       4.25          34.84         209.01
      - 10 mil
      191. Mask wall - plastic, paper, tape      125.50 LF                        0.00       0.89       1.73          22.68         136.11
      (per LF)
      192. R&R Suspended ceiling grid - 2'       708.00 SF                        0.14       1.47      30.59         234.10        1,404.57
      x 2'
      193. R&R Suspended ceiling tile - 2' x     708.00 SF                        0.15       1.43      39.08         231.54        1,389.26
      2'
      194. R&R Fluorescent - acoustic grid         6.00 EA                        9.03     196.38      23.31         251.16        1,506.93
      fixture - four tube, 2'x 4'
      195. Recessed light fixture - Detach &       6.00 EA                        0.00      95.01       0.00         114.02         684.08
      reset entire unit
      196. Heat/AC register - Mechanically         4.00 EA                        0.00      11.95       0.00              9.56       57.36
      attached - Detach & reset
      197. Exit sign - Detach & reset              2.00 EA                        0.00      58.90       0.00          23.56         141.36
      198. Smoke detector - Detach & reset         2.00 EA                        0.00      43.88       0.00          17.56         105.32
      199. Remove Surveillance camera -            1.00 EA                       32.43       0.00       0.00              6.48       38.91
      color
      200. Install Surveillance camera -           1.00 EA                        0.00     168.29       0.00          33.66         201.95
      color
      201. In-wall / In-ceiling speaker -          1.00 EA                        0.00      16.36       0.00              3.28       19.64
      Detach & reset
      202. Clean floor, strip & wax              708.00 SF                        0.00       0.89       3.40         126.70         760.22
      203. General Demolition - per hour           2.00 HR                       32.43       0.00       0.00          12.98          77.84

      Totals: Conference Room                                                                         102.36       1,139.28        6,835.52




     BEST-WESTERN                                                                                             3/19/2019             Page: 16
17
                      6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 27 of 51




                                                                                                                                             ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621



                                            Lobby                                                                  LxWxH 23' 6" x 16' x 9'
                                                            711.00   SF Walls                           376.00   SF Ceiling
                                                          1,087.00   SF Walls & Ceiling                 376.00   SF Floor
                                                             41.78   SY Flooring                         79.00   LF Floor Perimeter
                                                            211.50   SF Long Wall                       144.00   SF Short Wall
                                                             79.00   LF Ceil. Perimeter


                                            Subroom 1: offset                                                        LxWxH 8' 6" x 5' x 9'
                                                            243.00   SF Walls                            42.50   SF Ceiling
                                                            285.50   SF Walls & Ceiling                  42.50   SF Floor
                                                              4.72   SY Flooring                         27.00   LF Floor Perimeter
                                                             76.50   SF Long Wall                        45.00   SF Short Wall
                                                             27.00   LF Ceil. Perimeter

      DESCRIPTION                                         QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      204. Content Manipulation charge -              2.00 HR                        0.00      28.60       0.00          11.44          68.64
      per hour
      205. Floor protection - plastic and tape      418.50 SF                        0.00       0.24       2.51          20.58         123.53
      - 10 mil
      206. Mask wall - plastic, paper, tape         106.00 LF                        0.00       0.89       1.46          19.16         114.96
      (per LF)
      207. R&R Suspended ceiling grid - 2'          418.50 SF                        0.14       1.47      18.08         138.38         830.25
      x 2'
      208. R&R Suspended ceiling tile -             418.50 SF                        0.15       2.47      49.47         229.20        1,375.15
      Premium grade - 2' x 2'
      209. Recessed light fixture - Detach &          7.00 EA                        0.00      95.01       0.00         133.02         798.09
      reset entire unit
      210. Heat/AC register - Mechanically            6.00 EA                        0.00      11.95       0.00          14.34          86.04
      attached - Detach & reset
      211. Exit sign - Detach & reset                 1.00 EA                        0.00      58.90       0.00          11.78          70.68
      212. Remove Surveillance camera -               2.00 EA                       32.43       0.00       0.00          12.98          77.84
      color
      213. Install Surveillance camera -              2.00 EA                        0.00     168.29       0.00          67.32         403.90
      color
      214. In-wall / In-ceiling speaker -             1.00 EA                        0.00      16.36       0.00              3.28       19.64
      Detach & reset
      215. Smoke detector - Detach & reset            1.00 EA                        0.00      43.88       0.00              8.78       52.66
      216. Clean floor, strip & wax                 418.50 SF                        0.00       0.89       2.01          74.90         449.38
      217. General Demolition - per hour              4.00 HR                       32.43       0.00       0.00          25.94         155.66

      Totals: Lobby                                                                                       73.53         771.10        4,626.42




     BEST-WESTERN                                                                                                3/19/2019             Page: 17
18
                     6:19-cv-01269-DCC                Date Filed 05/01/19          Entry Number 1-1     Page 28 of 51




                                                                                                                                           ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621



                                            Computer Area/Room/Hallway                                         LxWxH 15' 9" x 14' 2" x 8'
                                                          478.67   SF Walls                           223.13   SF Ceiling
                                                          701.79   SF Walls & Ceiling                 223.13   SF Floor
                                                           24.79   SY Flooring                         59.83   LF Floor Perimeter
                                                          126.00   SF Long Wall                       113.33   SF Short Wall
                                                           59.83   LF Ceil. Perimeter


                                            Subroom 1: hallway                                                      LxWxH 8' 6" x 5' x 8'
                                                          216.00   SF Walls                            42.50   SF Ceiling
                                                          258.50   SF Walls & Ceiling                  42.50   SF Floor
                                                            4.72   SY Flooring                         27.00   LF Floor Perimeter
                                                           68.00   SF Long Wall                        40.00   SF Short Wall
                                                           27.00   LF Ceil. Perimeter

      DESCRIPTION                                       QTY         RESET     REMOVE      REPLACE        TAX            O&P         TOTAL

      218. Content Manipulation charge -            2.00 HR                        0.00      28.60       0.00           11.44         68.64
      per hour
      219. Floor protection - plastic and tape    265.63 SF                        0.00       0.24       1.59           13.08         78.42
      - 10 mil
      220. Mask wall - plastic, paper, tape        86.83 LF                        0.00       0.89       1.20           15.70         94.18
      (per LF)
      221. Remove Acoustic ceiling                265.63 SF                        0.30       0.00       0.00           15.94         95.63
      (popcorn) texture
      222. Seal the ceiling w/latex based         265.63 SF                        0.00       0.46       0.96           24.64        147.79
      stain blocker - one coat
      223. Acoustic ceiling (popcorn)             265.63 SF                        0.00       0.65       0.80           34.70        208.16
      texture
      224. Paint the walls and ceiling - two      960.29 SF                        0.00       0.75      11.52          146.34        878.08
      coats
      225. Detach & Reset Light fixture             6.00 EA           45.31        0.00       0.00       0.00           54.38        326.24
      226. Exit sign - Detach & reset               1.00 EA                        0.00      58.90       0.00           11.78         70.68
      227. Smoke detector - Detach & reset          1.00 EA                        0.00      43.88       0.00              8.78       52.66
      228. Clean floor, strip & wax               265.63 SF                        0.00       0.89       1.28           47.54        285.23
      229. General Demolition - per hour            1.00 HR                       32.43       0.00       0.00              6.48       38.91

      Totals: Computer Area/Room/Hallway                                                                17.35          390.80       2,344.62




     BEST-WESTERN                                                                                              3/19/2019             Page: 18
19
                      6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 29 of 51




                                                                                                                                             ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621



                                            Kitchen                                                              LxWxH 23' 7" x 18' 2" x 9'
                                                            751.50   SF Walls                           428.43   SF Ceiling
                                                          1,179.93   SF Walls & Ceiling                 428.43   SF Floor
                                                             47.60   SY Flooring                         83.50   LF Floor Perimeter
                                                            212.25   SF Long Wall                       163.50   SF Short Wall
                                                             83.50   LF Ceil. Perimeter


                                            Subroom 1: offset                                                        LxWxH 16' 4" x 7' x 9'
                                                           420.00    SF Walls                           114.33   SF Ceiling
                                                           534.33    SF Walls & Ceiling                 114.33   SF Floor
                                                            12.70    SY Flooring                         46.67   LF Floor Perimeter
                                                           147.00    SF Long Wall                        63.00   SF Short Wall
                                                            46.67    LF Ceil. Perimeter

      DESCRIPTION                                        QTY          RESET     REMOVE      REPLACE        TAX            O&P         TOTAL

      230. Content Manipulation charge -              5.00 HR                        0.00      28.60       0.00           28.60        171.60
      per hour
      231. Floor protection - plastic and tape    542.76 SF                          0.00       0.24       3.26           26.72        160.24
      - 10 mil
      232. Mask wall - plastic, paper, tape       130.17 LF                          0.00       0.89       1.80           23.54        141.19
      (per LF)
      233. R&R Suspended ceiling grid - 2'        542.76 SF                          0.14       1.47      23.45          179.48       1,076.78
      x 2'
      234. R&R Suspended ceiling tile - 2' x      542.76 SF                          0.15       1.43      29.96          177.52       1,065.04
      2'
      235. R&R Fluorescent - acoustic grid            8.00 EA                        9.03     196.38      31.08          334.86       2,009.22
      fixture - four tube, 2'x 4'
      236. Recessed light fixture - Detach &          6.00 EA                        0.00      95.01       0.00          114.02        684.08
      reset entire unit
      237. Heat/AC register - Mechanically            4.00 EA                        0.00      11.95       0.00              9.56       57.36
      attached - Detach & reset
      238. Smoke detector - Detach & reset            1.00 EA                        0.00      43.88       0.00              8.78       52.66
      239. In-wall / In-ceiling speaker -             1.00 EA                        0.00      16.36       0.00              3.28       19.64
      Detach & reset
      240. Detach & Reset Light fixture               1.00 EA           45.31        0.00       0.00       0.00              9.06       54.37
      241. Clean floor, strip & wax               542.76 SF                          0.00       0.89       2.61           97.14        582.81
      242. General Demolition - per hour              2.00 HR                       32.43       0.00       0.00           12.98         77.84

      Totals: Kitchen                                                                                     92.16        1,025.54       6,152.83




     BEST-WESTERN                                                                                                3/19/2019             Page: 19
20
                     6:19-cv-01269-DCC               Date Filed 05/01/19          Entry Number 1-1     Page 30 of 51




                                                                                                                                          ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621



                                          Mens Restroom                                                          LxWxH 13' x 8' 6" x 9'
                                                         387.00   SF Walls                           110.50   SF Ceiling
                                                         497.50   SF Walls & Ceiling                 110.50   SF Floor
                                                          12.28   SY Flooring                         43.00   LF Floor Perimeter
                                                         117.00   SF Long Wall                        76.50   SF Short Wall
                                                          43.00   LF Ceil. Perimeter

      DESCRIPTION                                      QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      243. Content Manipulation charge -           1.00 HR                        0.00      28.60       0.00              5.72       34.32
      per hour
      244. Floor protection - plastic and tape   110.50 SF                        0.00       0.24       0.66              5.44       32.62
      - 10 mil
      245. Mask wall - plastic, paper, tape       43.00 LF                        0.00       0.89       0.59              7.78       46.64
      (per LF)
      246. R&R Suspended ceiling grid - 2'       110.50 SF                        0.14       1.47       4.77          36.54         219.22
      x 2'
      247. R&R Suspended ceiling tile -          110.50 SF                        0.15       2.47      13.06          60.52         363.10
      Premium grade - 2' x 2'
      248. Recessed light fixture - Detach &       7.00 EA                        0.00      95.01       0.00         133.02         798.09
      reset entire unit
      249. Heat/AC register - Mechanically         1.00 EA                        0.00      11.95       0.00              2.40       14.35
      attached - Detach & reset
      250. Smoke detector - Detach & reset         1.00 EA                        0.00      43.88       0.00              8.78       52.66
      251. Clean floor, strip & wax              110.50 SF                        0.00       0.89       0.53          19.78         118.66
      252. General Demolition - per hour           1.00 HR                       32.43       0.00       0.00              6.48       38.91

      Totals: Mens Restroom                                                                            19.61         286.46        1,718.57




                                          Womens Restroom                                                        LxWxH 13' x 8' 6" x 9'
                                                         387.00   SF Walls                           110.50   SF Ceiling
                                                         497.50   SF Walls & Ceiling                 110.50   SF Floor
                                                          12.28   SY Flooring                         43.00   LF Floor Perimeter
                                                         117.00   SF Long Wall                        76.50   SF Short Wall
                                                          43.00   LF Ceil. Perimeter

      DESCRIPTION                                      QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      253. Content Manipulation charge -           1.00 HR                        0.00      28.60       0.00              5.72       34.32
      per hour
      254. Floor protection - plastic and tape   110.50 SF                        0.00       0.24       0.66              5.44       32.62
      - 10 mil
      255. Mask wall - plastic, paper, tape       43.00 LF                        0.00       0.89       0.59              7.78       46.64
      (per LF)


     BEST-WESTERN                                                                                             3/19/2019             Page: 20
21
                      6:19-cv-01269-DCC                Date Filed 05/01/19          Entry Number 1-1     Page 31 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                           CONTINUED - Womens Restroom

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      256. R&R Suspended ceiling grid - 2'         110.50 SF                        0.14       1.47       4.77          36.54         219.22
      x 2'
      257. R&R Suspended ceiling tile -            110.50 SF                        0.15       2.47      13.06          60.52         363.10
      Premium grade - 2' x 2'
      258. Recessed light fixture - Detach &         7.00 EA                        0.00      95.01       0.00         133.02         798.09
      reset entire unit
      259. Heat/AC register - Mechanically           1.00 EA                        0.00      11.95       0.00              2.40       14.35
      attached - Detach & reset
      260. Smoke detector - Detach & reset           1.00 EA                        0.00      43.88       0.00              8.78       52.66
      261. In-wall / In-ceiling speaker -            1.00 EA                        0.00      16.36       0.00              3.28       19.64
      Detach & reset
      262. Clean floor, strip & wax                110.50 SF                        0.00       0.89       0.53          19.78         118.66
      263. General Demolition - per hour             1.00 HR                       32.43       0.00       0.00              6.48       38.91

      Totals: Womens Restroom                                                                            19.61         289.74        1,738.21




                                            Front Desk Office                                                     LxWxH 14' 9" x 12' x 9'
                                                           481.50   SF Walls                           177.00   SF Ceiling
                                                           658.50   SF Walls & Ceiling                 177.00   SF Floor
                                                            19.67   SY Flooring                         53.50   LF Floor Perimeter
                                                           132.75   SF Long Wall                       108.00   SF Short Wall
                                                            53.50   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      264. Content Manipulation charge -             2.00 HR                        0.00      28.60       0.00          11.44          68.64
      per hour
      265. Floor protection - plastic and tape     177.00 SF                        0.00       0.24       1.06              8.72       52.26
      - 10 mil
      266. Mask wall - plastic, paper, tape         53.50 LF                        0.00       0.89       0.74              9.66       58.02
      (per LF)
      267. R&R Suspended ceiling grid - 2'         177.00 SF                        0.14       1.47       7.65          58.54         351.16
      x 2'
      268. R&R Suspended ceiling tile - 2' x       177.00 SF                        0.15       1.43       9.77          57.90         347.33
      2'
      269. Fluorescent light fixture - 2' & 4' -     2.00 EA                        0.00      65.78       0.00          26.32         157.88
      Detach & reset
      270. Heat/AC register - Mechanically           1.00 EA                        0.00      11.95       0.00              2.40       14.35
      attached - Detach & reset
      271. Smoke detector - Detach & reset           1.00 EA                        0.00      43.88       0.00              8.78       52.66
      272. In-wall / In-ceiling speaker -            1.00 EA                        0.00      16.36       0.00              3.28       19.64
      Detach & reset
      273. Clean floor, strip & wax                177.00 SF                        0.00       0.89       0.85          31.68         190.06
     BEST-WESTERN                                                                                               3/19/2019             Page: 21
22
                     6:19-cv-01269-DCC               Date Filed 05/01/19          Entry Number 1-1     Page 32 of 51




                                                                                                                                          ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                         CONTINUED - Front Desk Office

      DESCRIPTION                                      QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      274. General Demolition - per hour           1.00 HR                       32.43       0.00       0.00              6.48       38.91

      Totals: Front Desk Office                                                                        20.07         225.20        1,350.91




                                          Room 224                                                              LxWxH 20' 6" x 12' x 9'
                                                         585.00   SF Walls                           246.00   SF Ceiling
                                                         831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                          27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                         184.50   SF Long Wall                       108.00   SF Short Wall
                                                          65.00   LF Ceil. Perimeter


                                          Subroom 1: vanity area                                                  LxWxH 5' 6" x 5' x 9'
                                                         189.00   SF Walls                            27.50   SF Ceiling
                                                         216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                           3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                          49.50   SF Long Wall                        45.00   SF Short Wall
                                                          21.00   LF Ceil. Perimeter


                                          Subroom 2: bathroom                                                        LxWxH 6' x 5' x 9'
                                                         198.00   SF Walls                            30.00   SF Ceiling
                                                         228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                           3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                          54.00   SF Long Wall                        45.00   SF Short Wall
                                                          22.00   LF Ceil. Perimeter

      DESCRIPTION                                      QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      275. Content Manipulation charge -           2.00 HR                        0.00      28.60       0.00          11.44          68.64
      per hour
      276. Floor protection - plastic and tape   303.50 SF                        0.00       0.24       1.82          14.92          89.58
      - 10 mil
      277. Mask wall - plastic, paper, tape      108.00 LF                        0.00       0.89       1.49          19.52         117.13
      (per LF)
      278. Remove Acoustic ceiling               303.50 SF                        0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      279. R&R 1/2" drywall - hung, taped,        32.00 SF                        0.28       1.42       0.92          11.06          66.38
      ready for texture
      280. R&R Batt insulation - 10" - R30 -      50.00 SF                        0.23       1.27       2.55          15.52          93.07
      paper faced

     BEST-WESTERN                                                                                             3/19/2019             Page: 22
23
                     6:19-cv-01269-DCC                 Date Filed 05/01/19         Entry Number 1-1     Page 33 of 51




                                                                                                                                           ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                              CONTINUED - Room 224

      DESCRIPTION                                       QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      281. Seal the ceiling w/latex based         303.50 SF                        0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      282. Acoustic ceiling (popcorn)             303.50 SF                        0.00       0.65       0.91          39.64         237.83
      texture
      283. Paint the walls and ceiling - two    1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats
      284. Detach & Reset Light fixture             2.00 EA           45.31        0.00       0.00       0.00          18.12         108.74
      285. Smoke detector - Detach & reset          1.00 EA                        0.00      43.88       0.00              8.78       52.66
      286. Clean and deodorize carpet             303.50 SF                        0.00       0.37       0.18          22.50         134.98
      287. General Demolition - per hour            1.00 HR                       32.43       0.00       0.00              6.48       38.91

      Totals: Room 224                                                                                  24.27         408.72        2,452.35




                                            Room 222                                                             LxWxH 20' 6" x 12' x 9'
                                                          585.00   SF Walls                           246.00   SF Ceiling
                                                          831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                           27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                          184.50   SF Long Wall                       108.00   SF Short Wall
                                                           65.00   LF Ceil. Perimeter


                                            Subroom 1: vanity area                                                 LxWxH 5' 6" x 5' x 9'
                                                          189.00   SF Walls                            27.50   SF Ceiling
                                                          216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                            3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                           49.50   SF Long Wall                        45.00   SF Short Wall
                                                           21.00   LF Ceil. Perimeter


                                            Subroom 2: bathroom                                                       LxWxH 6' x 5' x 9'
                                                          198.00   SF Walls                            30.00   SF Ceiling
                                                          228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                            3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                           54.00   SF Long Wall                        45.00   SF Short Wall
                                                           22.00   LF Ceil. Perimeter

      DESCRIPTION                                       QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      288. Content Manipulation charge -            2.00 HR                        0.00      28.60       0.00          11.44          68.64
      per hour

     BEST-WESTERN                                                                                              3/19/2019             Page: 23
24
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 34 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Room 222

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      289. Floor protection - plastic and tape    303.50 SF                         0.00       0.24       1.82          14.92          89.58
      - 10 mil
      290. Mask wall - plastic, paper, tape       108.00 LF                         0.00       0.89       1.49          19.52         117.13
      (per LF)
      291. Remove Acoustic ceiling                303.50 SF                         0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      292. Seal the ceiling w/latex based         303.50 SF                         0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      293. Acoustic ceiling (popcorn)             303.50 SF                         0.00       0.65       0.91          39.64         237.83
      texture
      294. Paint the walls and ceiling - two     1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats
      295. Detach & Reset Light fixture             2.00 EA            45.31        0.00       0.00       0.00          18.12         108.74
      296. Smoke detector - Detach & reset          1.00 EA                         0.00      43.88       0.00              8.78       52.66
      297. Clean and deodorize carpet             303.50 SF                         0.00       0.37       0.18          22.50         134.98
      298. General Demolition - per hour            1.00 HR                        32.43       0.00       0.00              6.48       38.91

      Totals: Room 222                                                                                   20.80         382.14        2,292.90




                                            Room 220                                                              LxWxH 20' 6" x 12' x 9'
                                                           585.00   SF Walls                           246.00   SF Ceiling
                                                           831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                            27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                           184.50   SF Long Wall                       108.00   SF Short Wall
                                                            65.00   LF Ceil. Perimeter


                                            Subroom 1: vanity area                                                  LxWxH 5' 6" x 5' x 9'
                                                           189.00   SF Walls                            27.50   SF Ceiling
                                                           216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                             3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                            49.50   SF Long Wall                        45.00   SF Short Wall
                                                            21.00   LF Ceil. Perimeter




     BEST-WESTERN                                                                                               3/19/2019             Page: 24
25
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 35 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Room 220


                                            Subroom 2: bathroom                                                        LxWxH 6' x 5' x 9'
                                                           198.00   SF Walls                            30.00   SF Ceiling
                                                           228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                             3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                            54.00   SF Long Wall                        45.00   SF Short Wall
                                                            22.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      299. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      300. Floor protection - plastic and tape    303.50 SF                         0.00       0.24       1.82          14.92          89.58
      - 10 mil
      301. Mask wall - plastic, paper, tape       108.00 LF                         0.00       0.89       1.49          19.52         117.13
      (per LF)
      302. Remove Acoustic ceiling                303.50 SF                         0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      303. Seal the ceiling w/latex based         303.50 SF                         0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      304. Acoustic ceiling (popcorn)             303.50 SF                         0.00       0.65       0.91          39.64         237.83
      texture
      305. Paint the walls and ceiling - two     1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats
      306. Detach & Reset Light fixture             2.00 EA            45.31        0.00       0.00       0.00          18.12         108.74
      307. Smoke detector - Detach & reset          1.00 EA                         0.00      43.88       0.00              8.78       52.66
      308. Clean and deodorize carpet             303.50 SF                         0.00       0.37       0.18          22.50         134.98
      309. General Demolition - per hour            1.00 HR                        32.43       0.00       0.00              6.48       38.91

      Totals: Room 220                                                                                   20.80         382.14        2,292.90




                                            House Keeping Storage Room                                               LxWxH 26' x 12' x 9'
                                                           684.00   SF Walls                           312.00   SF Ceiling
                                                           996.00   SF Walls & Ceiling                 312.00   SF Floor
                                                            34.67   SY Flooring                         76.00   LF Floor Perimeter
                                                           234.00   SF Long Wall                       108.00   SF Short Wall
                                                            76.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      310. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      311. Floor protection - plastic and tape    312.00 SF                         0.00       0.24       1.87          15.36          92.11
      - 10 mil
     BEST-WESTERN                                                                                               3/19/2019             Page: 25
26
                     6:19-cv-01269-DCC                 Date Filed 05/01/19         Entry Number 1-1     Page 36 of 51




                                                                                                                                           ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                        Custom Castles Roofing & Construction, Inc.,
                        3300 N Main St.
                        Ste. D-194
                        Anderson, SC 29621

                                                    CONTINUED - House Keeping Storage Room

      DESCRIPTION                                       QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      312. Mask wall - plastic, paper, tape        76.00 LF                        0.00       0.89       1.05          13.74          82.43
      (per LF)
      313. Remove Acoustic ceiling                312.00 SF                        0.30       0.00       0.00          18.72         112.32
      (popcorn) texture
      314. Seal the ceiling w/latex based         312.00 SF                        0.00       0.46       1.12          28.92         173.56
      stain blocker - one coat
      315. Acoustic ceiling (popcorn)             312.00 SF                        0.00       0.65       0.94          40.74         244.48
      texture
      316. Paint the walls and ceiling - two      996.00 SF                        0.00       0.75      11.95         151.80         910.75
      coats
      317. Detach & Reset Fluorescent light         4.00 EA           65.78        0.00       0.00       0.00          52.62         315.74
      fixture
      318. Smoke detector - Detach & reset          1.00 EA                        0.00      43.88       0.00              8.78       52.66
      319. General Demolition - per hour            1.00 HR                       32.43       0.00       0.00              6.48       38.91

      Totals: House Keeping Storage Room                                                                16.93         348.60        2,091.60




                                            Room 247                                                             LxWxH 20' 6" x 12' x 9'
                                                          585.00   SF Walls                           246.00   SF Ceiling
                                                          831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                           27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                          184.50   SF Long Wall                       108.00   SF Short Wall
                                                           65.00   LF Ceil. Perimeter


                                            Subroom 1: vanity area                                                 LxWxH 5' 6" x 5' x 9'
                                                          189.00   SF Walls                            27.50   SF Ceiling
                                                          216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                            3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                           49.50   SF Long Wall                        45.00   SF Short Wall
                                                           21.00   LF Ceil. Perimeter


                                            Subroom 2: bathroom                                                       LxWxH 6' x 5' x 9'
                                                          198.00   SF Walls                            30.00   SF Ceiling
                                                          228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                            3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                           54.00   SF Long Wall                        45.00   SF Short Wall
                                                           22.00   LF Ceil. Perimeter


     BEST-WESTERN                                                                                              3/19/2019             Page: 26
27
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 37 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Room 247

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      320. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      321. Floor protection - plastic and tape    303.50 SF                         0.00       0.24       1.82          14.92          89.58
      - 10 mil
      322. Mask wall - plastic, paper, tape       108.00 LF                         0.00       0.89       1.49          19.52         117.13
      (per LF)
      323. Remove Acoustic ceiling                303.50 SF                         0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      324. R&R 1/2" drywall - hung, taped,         32.00 SF                         0.28       1.42       0.92          11.06          66.38
      ready for texture
      325. R&R Batt insulation - 10" - R30 -       50.00 SF                         0.23       1.27       2.55          15.52          93.07
      paper faced
      326. Seal the ceiling w/latex based         303.50 SF                         0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      327. Acoustic ceiling (popcorn)             303.50 SF                         0.00       0.65       0.91          39.64         237.83
      texture
      328. Paint the walls and ceiling - two     1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats
      329. Detach & Reset Light fixture             2.00 EA            45.31        0.00       0.00       0.00          18.12         108.74
      330. Smoke detector - Detach & reset          1.00 EA                         0.00      43.88       0.00              8.78       52.66
      331. Clean and deodorize carpet             303.50 SF                         0.00       0.37       0.18          22.50         134.98
      332. General Demolition - per hour            1.00 HR                        32.43       0.00       0.00              6.48       38.91

      Totals: Room 247                                                                                   24.27         408.72        2,452.35




                                            Maintenance Room                                                         LxWxH 26' x 12' x 9'
                                                           684.00   SF Walls                           312.00   SF Ceiling
                                                           996.00   SF Walls & Ceiling                 312.00   SF Floor
                                                            34.67   SY Flooring                         76.00   LF Floor Perimeter
                                                           234.00   SF Long Wall                       108.00   SF Short Wall
                                                            76.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      333. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      334. Floor protection - plastic and tape    312.00 SF                         0.00       0.24       1.87          15.36          92.11
      - 10 mil
      335. Mask wall - plastic, paper, tape        76.00 LF                         0.00       0.89       1.05          13.74          82.43
      (per LF)
      336. Remove Acoustic ceiling                312.00 SF                         0.30       0.00       0.00          18.72         112.32
      (popcorn) texture


     BEST-WESTERN                                                                                               3/19/2019             Page: 27
28
                     6:19-cv-01269-DCC                 Date Filed 05/01/19         Entry Number 1-1     Page 38 of 51




                                                                                                                                           ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                        Custom Castles Roofing & Construction, Inc.,
                        3300 N Main St.
                        Ste. D-194
                        Anderson, SC 29621

                                                         CONTINUED - Maintenance Room

      DESCRIPTION                                       QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      337. R&R 1/2" drywall - hung, taped,         64.00 SF                        0.28       1.42       1.84          22.12         132.76
      ready for texture
      338. R&R Batt insulation - 10" - R30 -      100.00 SF                        0.23       1.27       5.10          31.02         186.12
      paper faced
      339. Seal the ceiling w/latex based         312.00 SF                        0.00       0.46       1.12          28.92         173.56
      stain blocker - one coat
      340. Acoustic ceiling (popcorn)             312.00 SF                        0.00       0.65       0.94          40.74         244.48
      texture
      341. Paint the walls and ceiling - two      996.00 SF                        0.00       0.75      11.95         151.80         910.75
      coats
      342. Detach & Reset Fluorescent light         4.00 EA           65.78        0.00       0.00       0.00          52.62         315.74
      fixture
      343. Smoke detector - Detach & reset          1.00 EA                        0.00      43.88       0.00              8.78       52.66
      344. General Demolition - per hour            1.00 HR                       32.43       0.00       0.00              6.48       38.91

      Totals: Maintenance Room                                                                          23.87         401.74        2,410.48




                                            Room 235                                                             LxWxH 20' 6" x 12' x 9'
                                                          585.00   SF Walls                           246.00   SF Ceiling
                                                          831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                           27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                          184.50   SF Long Wall                       108.00   SF Short Wall
                                                           65.00   LF Ceil. Perimeter


                                            Subroom 1: vanity area                                                 LxWxH 5' 6" x 5' x 9'
                                                          189.00   SF Walls                            27.50   SF Ceiling
                                                          216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                            3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                           49.50   SF Long Wall                        45.00   SF Short Wall
                                                           21.00   LF Ceil. Perimeter


                                            Subroom 2: bathroom                                                       LxWxH 6' x 5' x 9'
                                                          198.00   SF Walls                            30.00   SF Ceiling
                                                          228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                            3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                           54.00   SF Long Wall                        45.00   SF Short Wall
                                                           22.00   LF Ceil. Perimeter


     BEST-WESTERN                                                                                              3/19/2019             Page: 28
29
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 39 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Room 235

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      345. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      346. Floor protection - plastic and tape    303.50 SF                         0.00       0.24       1.82          14.92          89.58
      - 10 mil
      347. Mask wall - plastic, paper, tape       108.00 LF                         0.00       0.89       1.49          19.52         117.13
      (per LF)
      348. Remove Acoustic ceiling                303.50 SF                         0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      349. Seal the ceiling w/latex based         303.50 SF                         0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      350. Acoustic ceiling (popcorn)             303.50 SF                         0.00       0.65       0.91          39.64         237.83
      texture
      351. Paint the walls and ceiling - two     1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats
      352. Detach & Reset Light fixture             2.00 EA            45.31        0.00       0.00       0.00          18.12         108.74
      353. Smoke detector - Detach & reset          1.00 EA                         0.00      43.88       0.00              8.78       52.66
      354. Clean and deodorize carpet             303.50 SF                         0.00       0.37       0.18          22.50         134.98
      355. General Demolition - per hour            1.00 HR                        32.43       0.00       0.00              6.48       38.91

      Totals: Room 235                                                                                   20.80         382.14        2,292.90




                                            Room 211                                                              LxWxH 20' 6" x 12' x 9'
                                                           585.00   SF Walls                           246.00   SF Ceiling
                                                           831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                            27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                           184.50   SF Long Wall                       108.00   SF Short Wall
                                                            65.00   LF Ceil. Perimeter


                                            Subroom 1: vanity area                                                  LxWxH 5' 6" x 5' x 9'
                                                           189.00   SF Walls                            27.50   SF Ceiling
                                                           216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                             3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                            49.50   SF Long Wall                        45.00   SF Short Wall
                                                            21.00   LF Ceil. Perimeter




     BEST-WESTERN                                                                                               3/19/2019             Page: 29
30
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 40 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Room 211


                                            Subroom 2: bathroom                                                        LxWxH 6' x 5' x 9'
                                                           198.00   SF Walls                            30.00   SF Ceiling
                                                           228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                             3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                            54.00   SF Long Wall                        45.00   SF Short Wall
                                                            22.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      356. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      357. Floor protection - plastic and tape    303.50 SF                         0.00       0.24       1.82          14.92          89.58
      - 10 mil
      358. Mask wall - plastic, paper, tape       108.00 LF                         0.00       0.89       1.49          19.52         117.13
      (per LF)
      359. Remove Acoustic ceiling                303.50 SF                         0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      360. Seal the ceiling w/latex based         303.50 SF                         0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      361. Acoustic ceiling (popcorn)             303.50 SF                         0.00       0.65       0.91          39.64         237.83
      texture
      362. Paint the walls and ceiling - two     1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats
      363. Detach & Reset Light fixture             2.00 EA            45.31        0.00       0.00       0.00          18.12         108.74
      364. Smoke detector - Detach & reset          1.00 EA                         0.00      43.88       0.00              8.78       52.66
      365. Clean and deodorize carpet             303.50 SF                         0.00       0.37       0.18          22.50         134.98
      366. General Demolition - per hour            1.00 HR                        32.43       0.00       0.00              6.48       38.91

      Totals: Room 211                                                                                   20.80         382.14        2,292.90




                                            Room 264                                                              LxWxH 20' 6" x 12' x 9'
                                                           585.00   SF Walls                           246.00   SF Ceiling
                                                           831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                            27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                           184.50   SF Long Wall                       108.00   SF Short Wall
                                                            65.00   LF Ceil. Perimeter




     BEST-WESTERN                                                                                               3/19/2019             Page: 30
31
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1    Page 41 of 51




                                                                                                                                           ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Room 264


                                            Subroom 1: vanity area                                                 LxWxH 5' 6" x 5' x 9'
                                                           189.00   SF Walls                           27.50   SF Ceiling
                                                           216.50   SF Walls & Ceiling                 27.50   SF Floor
                                                             3.06   SY Flooring                        21.00   LF Floor Perimeter
                                                            49.50   SF Long Wall                       45.00   SF Short Wall
                                                            21.00   LF Ceil. Perimeter


                                            Subroom 2: bathroom                                                       LxWxH 6' x 5' x 9'
                                                           198.00   SF Walls                           30.00   SF Ceiling
                                                           228.00   SF Walls & Ceiling                 30.00   SF Floor
                                                             3.33   SY Flooring                        22.00   LF Floor Perimeter
                                                            54.00   SF Long Wall                       45.00   SF Short Wall
                                                            22.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE      TAX            O&P          TOTAL

      367. Content Manipulation charge -            2.00 HR                         0.00      28.60      0.00          11.44          68.64
      per hour
      368. Floor protection - plastic and tape    303.50 SF                         0.00       0.24      1.82          14.92          89.58
      - 10 mil
      369. Mask wall - plastic, paper, tape       108.00 LF                         0.00       0.89      1.49          19.52         117.13
      (per LF)
      370. Remove Acoustic ceiling                303.50 SF                         0.30       0.00      0.00          18.22         109.27
      (popcorn) texture
      371. Seal the ceiling w/latex based         303.50 SF                         0.00       0.46      1.09          28.14         168.84
      stain blocker - one coat
      372. Acoustic ceiling (popcorn)             303.50 SF                         0.00       0.65      0.91          39.64         237.83
      texture
      373. Paint the walls and ceiling - two     1,275.50 SF                        0.00       0.75     15.31         194.38        1,166.32
      coats
      374. Detach & Reset Light fixture             2.00 EA            45.31        0.00       0.00      0.00          18.12         108.74
      375. Smoke detector - Detach & reset          1.00 EA                         0.00      43.88      0.00              8.78       52.66
      376. Clean and deodorize carpet             303.50 SF                         0.00       0.37      0.18          22.50         134.98
      377. General Demolition - per hour            1.00 HR                        32.43       0.00      0.00              6.48       38.91

      Totals: Room 264                                                                                  20.80         382.14        2,292.90




     BEST-WESTERN                                                                                              3/19/2019             Page: 31
32
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 42 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621



                                            Room 262                                                              LxWxH 20' 6" x 12' x 9'
                                                           585.00   SF Walls                           246.00   SF Ceiling
                                                           831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                            27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                           184.50   SF Long Wall                       108.00   SF Short Wall
                                                            65.00   LF Ceil. Perimeter


                                            Subroom 1: vanity area                                                  LxWxH 5' 6" x 5' x 9'
                                                           189.00   SF Walls                            27.50   SF Ceiling
                                                           216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                             3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                            49.50   SF Long Wall                        45.00   SF Short Wall
                                                            21.00   LF Ceil. Perimeter


                                            Subroom 2: bathroom                                                        LxWxH 6' x 5' x 9'
                                                           198.00   SF Walls                            30.00   SF Ceiling
                                                           228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                             3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                            54.00   SF Long Wall                        45.00   SF Short Wall
                                                            22.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      378. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      379. Floor protection - plastic and tape    303.50 SF                         0.00       0.24       1.82          14.92          89.58
      - 10 mil
      380. Mask wall - plastic, paper, tape       108.00 LF                         0.00       0.89       1.49          19.52         117.13
      (per LF)
      381. Remove Acoustic ceiling                303.50 SF                         0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      382. Seal the ceiling w/latex based         303.50 SF                         0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      383. Acoustic ceiling (popcorn)             303.50 SF                         0.00       0.65       0.91          39.64         237.83
      texture
      384. Paint the walls and ceiling - two     1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats
      385. Detach & Reset Light fixture             2.00 EA            45.31        0.00       0.00       0.00          18.12         108.74
      386. Smoke detector - Detach & reset          1.00 EA                         0.00      43.88       0.00              8.78       52.66
      387. Clean and deodorize carpet             303.50 SF                         0.00       0.37       0.18          22.50         134.98
      388. General Demolition - per hour            1.00 HR                        32.43       0.00       0.00              6.48       38.91


     BEST-WESTERN                                                                                               3/19/2019             Page: 32
33
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 43 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Room 262

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL
      Totals: Room 262                                                                                   20.80         382.14        2,292.90




                                            Room 263                                                              LxWxH 20' 6" x 12' x 9'
                                                           585.00   SF Walls                           246.00   SF Ceiling
                                                           831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                            27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                           184.50   SF Long Wall                       108.00   SF Short Wall
                                                            65.00   LF Ceil. Perimeter


                                            Subroom 1: vanity area                                                  LxWxH 5' 6" x 5' x 9'
                                                           189.00   SF Walls                            27.50   SF Ceiling
                                                           216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                             3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                            49.50   SF Long Wall                        45.00   SF Short Wall
                                                            21.00   LF Ceil. Perimeter


                                            Subroom 2: bathroom                                                        LxWxH 6' x 5' x 9'
                                                           198.00   SF Walls                            30.00   SF Ceiling
                                                           228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                             3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                            54.00   SF Long Wall                        45.00   SF Short Wall
                                                            22.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      389. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      390. Floor protection - plastic and tape    303.50 SF                         0.00       0.24       1.82          14.92          89.58
      - 10 mil
      391. Mask wall - plastic, paper, tape       108.00 LF                         0.00       0.89       1.49          19.52         117.13
      (per LF)
      392. Remove Acoustic ceiling                303.50 SF                         0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      393. Seal the ceiling w/latex based         303.50 SF                         0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      394. Acoustic ceiling (popcorn)             303.50 SF                         0.00       0.65       0.91          39.64         237.83
      texture
      395. Paint the walls and ceiling - two     1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats

     BEST-WESTERN                                                                                               3/19/2019             Page: 33
34
                     6:19-cv-01269-DCC                 Date Filed 05/01/19          Entry Number 1-1     Page 44 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                               CONTINUED - Room 263

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      396. Detach & Reset Light fixture             2.00 EA            45.31        0.00       0.00       0.00          18.12         108.74
      397. Smoke detector - Detach & reset          1.00 EA                         0.00      43.88       0.00              8.78       52.66
      398. General Demolition - per hour            1.00 HR                        32.43       0.00       0.00              6.48       38.91
      399. Apply anti-microbial agent to         1,579.00 SF                        0.00       0.20       2.84          63.72         382.36
      more than the walls and ceiling
      400. Clean more than the walls and         1,579.00 SF                        0.00       0.32       0.95         101.26         607.49
      ceiling - Heavy
      401. Water Extraction & Remediation           8.00 HR                         0.00      42.68       0.00          68.28         409.72
      Technician - per hour

      Totals: Room 263                                                                                   24.41         592.90        3,557.49




                                           Room 259                                                               LxWxH 20' 6" x 12' x 9'
                                                           585.00   SF Walls                           246.00   SF Ceiling
                                                           831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                            27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                           184.50   SF Long Wall                       108.00   SF Short Wall
                                                            65.00   LF Ceil. Perimeter


                                           Subroom 1: vanity area                                                   LxWxH 5' 6" x 5' x 9'
                                                           189.00   SF Walls                            27.50   SF Ceiling
                                                           216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                             3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                            49.50   SF Long Wall                        45.00   SF Short Wall
                                                            21.00   LF Ceil. Perimeter


                                           Subroom 2: bathroom                                                         LxWxH 6' x 5' x 9'
                                                           198.00   SF Walls                            30.00   SF Ceiling
                                                           228.00   SF Walls & Ceiling                  30.00   SF Floor
                                                             3.33   SY Flooring                         22.00   LF Floor Perimeter
                                                            54.00   SF Long Wall                        45.00   SF Short Wall
                                                            22.00   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      402. Content Manipulation charge -            2.00 HR                         0.00      28.60       0.00          11.44          68.64
      per hour
      403. Floor protection - plastic and tape    303.50 SF                         0.00       0.24       1.82          14.92          89.58
      - 10 mil
     BEST-WESTERN                                                                                               3/19/2019             Page: 34
35
                     6:19-cv-01269-DCC                 Date Filed 05/01/19         Entry Number 1-1     Page 45 of 51




                                                                                                                                           ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                              CONTINUED - Room 259

      DESCRIPTION                                       QTY         RESET     REMOVE      REPLACE        TAX           O&P          TOTAL

      404. Mask wall - plastic, paper, tape       108.00 LF                        0.00       0.89       1.49          19.52         117.13
      (per LF)
      405. Remove Acoustic ceiling                303.50 SF                        0.30       0.00       0.00          18.22         109.27
      (popcorn) texture
      406. Seal the ceiling w/latex based         303.50 SF                        0.00       0.46       1.09          28.14         168.84
      stain blocker - one coat
      407. Acoustic ceiling (popcorn)             303.50 SF                        0.00       0.65       0.91          39.64         237.83
      texture
      408. Paint the walls and ceiling - two    1,275.50 SF                        0.00       0.75      15.31         194.38        1,166.32
      coats
      409. Detach & Reset Light fixture             2.00 EA           45.31        0.00       0.00       0.00          18.12         108.74
      410. Smoke detector - Detach & reset          1.00 EA                        0.00      43.88       0.00              8.78       52.66
      411. General Demolition - per hour            1.00 HR                       32.43       0.00       0.00              6.48       38.91
      412. Apply anti-microbial agent to        1,579.00 SF                        0.00       0.20       2.84          63.72         382.36
      more than the walls and ceiling
      413. Clean more than the walls and        1,579.00 SF                        0.00       0.32       0.95         101.26         607.49
      ceiling - Heavy
      414. Water Extraction & Remediation           8.00 HR                        0.00      42.68       0.00          68.28         409.72
      Technician - per hour

      Totals: Room 259                                                                                  24.41         592.90        3,557.49




                                            Room 251                                                             LxWxH 20' 6" x 12' x 9'
                                                          585.00   SF Walls                           246.00   SF Ceiling
                                                          831.00   SF Walls & Ceiling                 246.00   SF Floor
                                                           27.33   SY Flooring                         65.00   LF Floor Perimeter
                                                          184.50   SF Long Wall                       108.00   SF Short Wall
                                                           65.00   LF Ceil. Perimeter


                                            Subroom 1: vanity area                                                 LxWxH 5' 6" x 5' x 9'
                                                          189.00   SF Walls                            27.50   SF Ceiling
                                                          216.50   SF Walls & Ceiling                  27.50   SF Floor
                                                            3.06   SY Flooring                         21.00   LF Floor Perimeter
                                                           49.50   SF Long Wall                        45.00   SF Short Wall
                                                           21.00   LF Ceil. Perimeter




     BEST-WESTERN                                                                                              3/19/2019             Page: 35
36
                     6:19-cv-01269-DCC                  Date Filed 05/01/19          Entry Number 1-1    Page 46 of 51




                                                                                                                                            ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                         Custom Castles Roofing & Construction, Inc.,
                         3300 N Main St.
                         Ste. D-194
                         Anderson, SC 29621

                                                                 CONTINUED - Room 251


                                            Subroom 2: bathroom                                                        LxWxH 6' x 5' x 9'
                                                            198.00   SF Walls                           30.00   SF Ceiling
                                                            228.00   SF Walls & Ceiling                 30.00   SF Floor
                                                              3.33   SY Flooring                        22.00   LF Floor Perimeter
                                                             54.00   SF Long Wall                       45.00   SF Short Wall
                                                             22.00   LF Ceil. Perimeter

      DESCRIPTION                                         QTY            RESET    REMOVE     REPLACE     TAX            O&P          TOTAL

      415. Content Manipulation charge -             2.00 HR                          0.00      28.60     0.00          11.44          68.64
      per hour
      416. Floor protection - plastic and tape    303.50 SF                           0.00       0.24     1.82          14.92          89.58
      - 10 mil
      417. Mask wall - plastic, paper, tape       108.00 LF                           0.00       0.89     1.49          19.52         117.13
      (per LF)
      418. Remove Acoustic ceiling                303.50 SF                           0.30       0.00     0.00          18.22         109.27
      (popcorn) texture
      419. Seal the ceiling w/latex based         303.50 SF                           0.00       0.46     1.09          28.14         168.84
      stain blocker - one coat
      420. Acoustic ceiling (popcorn)             303.50 SF                           0.00       0.65     0.91          39.64         237.83
      texture
      421. Paint the walls and ceiling - two     1,275.50 SF                          0.00       0.75    15.31         194.38        1,166.32
      coats
      422. Detach & Reset Light fixture              2.00 EA              45.31       0.00       0.00     0.00          18.12         108.74
      423. Smoke detector - Detach & reset           1.00 EA                          0.00      43.88     0.00              8.78       52.66
      424. General Demolition - per hour             1.00 HR                         32.43       0.00     0.00              6.48       38.91
      425. Apply anti-microbial agent to         1,579.00 SF                          0.00       0.20     2.84          63.72         382.36
      more than the walls and ceiling
      426. Clean more than the walls and         1,579.00 SF                          0.00       0.32     0.95         101.26         607.49
      ceiling - Heavy
      427. Water Extraction & Remediation            8.00 HR                          0.00      42.68     0.00          68.28         409.72
      Technician - per hour

      Totals: Room 251                                                                                   24.41         592.90        3,557.49




                                            General Conditions

      DESCRIPTION                                         QTY            RESET    REMOVE     REPLACE     TAX            O&P          TOTAL

      428. Commercial Supervision / Project       120.00 HR                           0.00      56.77     0.00       1,362.48        8,174.88
      Management - per hour
      Supervision for 8hrs a day for 3 weeks for interior repair work.
      429. Dumpster load - Approx. 40                2.00 EA                        604.03       0.00     0.00         241.62        1,449.68
      yards, 7-8 tons of debris

     BEST-WESTERN                                                                                               3/19/2019             Page: 36
37
                     6:19-cv-01269-DCC            Date Filed 05/01/19         Entry Number 1-1           Page 47 of 51




                                                                                                                                        ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                        Custom Castles Roofing & Construction, Inc.,
                        3300 N Main St.
                        Ste. D-194
                        Anderson, SC 29621

                                                     CONTINUED - General Conditions

      DESCRIPTION                                  QTY         RESET     REMOVE        REPLACE           TAX         O&P         TOTAL

      430. Taxes, insurance, permits & fees     1.00 EA                        0.00        0.00           0.00           0.00        0.00
      (Bid Item)
      431. Job-site cargo/storage container -   1.00 MO                        0.00      115.84           6.95       24.56        147.35
      40' long - per month
      432. Job-site cargo container - pick      2.00 EA                        0.00      112.00         13.44        47.48        284.92
      up/del. (each way) 16'-40'

      Totals: General Conditions                                                                        20.39      1,676.14     10,056.83

      Labor Minimums Applied

      DESCRIPTION                                  QTY         RESET     REMOVE        REPLACE           TAX         O&P         TOTAL

      433. Insulation labor minimum             1.00 EA                        0.00       23.05           0.00           4.62      27.67

      Totals: Labor Minimums Applied                                                                      0.00           4.62      27.67

      Line Item Totals: BEST-WESTERN                                                                 18,765.61   254,048.08 1,524,285.95



      Grand Total Areas:
           110,773. SF Walls                        43,469.93 SF Ceiling                    154,243. SF Walls and Ceiling
                67                                                                                60

          43,469.93 SF Floor                         4,829.99 SY Flooring                  13,406.83 LF Floor Perimeter
          50,420.75 SF Long Wall                     4,966.08 SF Short Wall                13,406.83 LF Ceil. Perimeter

                0.00 Floor Area                           0.00 Total Area                         0.00 Interior Wall Area
                0.00 Exterior Wall Area                   0.00 Exterior Perimeter of
                                                               Walls

                0.00 Surface Area                         0.00 Number of Squares                  0.00 Total Perimeter Length
                0.00 Total Ridge Length                   0.00 Total Hip Length




     BEST-WESTERN                                                                                            3/19/2019            Page: 37
38
                   6:19-cv-01269-DCC      Date Filed 05/01/19   Entry Number 1-1   Page 48 of 51




                                                                                                              ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                     Custom Castles Roofing & Construction, Inc.,
                     3300 N Main St.
                     Ste. D-194
                     Anderson, SC 29621




                                                         Summary
      Line Item Total                                                                              1,251,472.26
      Material Sales Tax                                                                              18,704.21
      Storage Rental Tax                                                                                  61.40

      Subtotal                                                                                     1,270,237.87
      Overhead                                                                                       127,024.04
      Profit                                                                                         127,024.04

      Replacement Cost Value                                                                      $1,524,285.95
      Net Claim                                                                                   $1,524,285.95




                                          GEORGE HUTH




     BEST-WESTERN                                                                     3/19/2019          Page: 38
39
                   6:19-cv-01269-DCC         Date Filed 05/01/19       Entry Number 1-1        Page 49 of 51




                                                                                                                                ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                    Custom Castles Roofing & Construction, Inc.,
                    3300 N Main St.
                    Ste. D-194
                    Anderson, SC 29621



                                             Recap of Taxes, Overhead and Profit




              Overhead (10%)       Profit (10%)   Material Sales Tax Laundry & D/C Tax   Manuf. Home Tax   Storage Rental Tax
                                                               (6%)               (6%)             (2%)                 (6%)

      Line Items
                   127,024.04        127,024.04           18,704.21               0.00              0.00                61.40

      Total
                   127,024.04        127,024.04           18,704.21               0.00              0.00                61.40




     BEST-WESTERN                                                                                  3/19/2019           Page: 39
40
                   6:19-cv-01269-DCC          Date Filed 05/01/19   Entry Number 1-1   Page 50 of 51




                                                                                                                 ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                     Custom Castles Roofing & Construction, Inc.,
                     3300 N Main St.
                     Ste. D-194
                     Anderson, SC 29621

                                                      Recap by Room

     Estimate: BEST-WESTERN
            Flat Roof - Office/Conference Area                                           72,231.26      5.77%
            Shingle Roof - Office/Conference Area                                         7,897.70      0.63%
            Metal Roof - Office/Conference Area                                          11,537.40      0.92%
            MetalRoof Above Covered Entrance                                             17,238.93      1.38%
            FlatRoof - Room/Suite Area                                                  389,713.21     31.14%
            General                                                                      93,330.63      7.46%
            Safety                                                                       21,240.00      1.70%
            HVAC                                                                         68,083.00      5.44%
            EIFS on exterior wall covering                                              411,548.37     32.89%
            Entrance Ceiling                                                              5,892.19      0.47%
            Hallway Ceilings                                                             15,604.94      1.25%
            Hallway Floors                                                               44,235.36      3.53%
            Handrails                                                                    14,782.11      1.18%
            Pool Area                                                                     6,836.60      0.55%
            Cafeteria/ Front Desk Area                                                   13,113.96      1.05%
            Cafeteria Storage Room                                                        1,599.02      0.13%
            Conference Room                                                               5,593.88      0.45%
            Lobby                                                                         3,781.79      0.30%
            Computer Area/Room/Hallway                                                    1,936.47      0.15%
            Kitchen                                                                       5,035.13      0.40%
            Mens Restroom                                                                 1,412.50      0.11%
            Womens Restroom                                                               1,428.86      0.11%
            Front Desk Office                                                             1,105.64      0.09%
            Room 224                                                                      2,019.36      0.16%
            Room 222                                                                      1,889.96      0.15%
            Room 220                                                                      1,889.96      0.15%
            House Keeping Storage Room                                                    1,726.07      0.14%
            Room 247                                                                      2,019.36      0.16%
            Maintenance Room                                                              1,984.87      0.16%
            Room 235                                                                      1,889.96      0.15%
            Room 211                                                                      1,889.96      0.15%
            Room 264                                                                      1,889.96      0.15%
            Room 262                                                                      1,889.96      0.15%
            Room 263                                                                      2,940.18      0.23%
            Room 259                                                                      2,940.18      0.23%
            Room 251                                                                      2,940.18      0.23%
            General Conditions                                                            8,360.30      0.67%
            Labor Minimums Applied                                                           23.05

     Subtotal of Areas                                                                 1,251,472.26    100.00%


     Total                                                                             1,251,472.26    100.00%



     BEST-WESTERN                                                                          3/19/2019      Page: 40
41
                 6:19-cv-01269-DCC       Date Filed 05/01/19   Entry Number 1-1   Page 51 of 51




                                                                                                         ELECTRONICALLY FILED - 2019 Mar 25 4:47 PM - GREENVILLE - COMMON PLEAS - CASE#2019CP2301532
                    Custom Castles Roofing & Construction, Inc.,
                    3300 N Main St.
                    Ste. D-194
                    Anderson, SC 29621

                                                Recap by Category

      O&P Items                                                                         Total          %
      ACCESSORIES - MOBILE HOME                                                      14,400.00     0.94%
      ACOUSTICAL TREATMENTS                                                          15,003.62     0.98%
      CLEANING                                                                       14,780.64     0.97%
      CONTENT MANIPULATION                                                            2,624.96     0.17%
      GENERAL DEMOLITION                                                             69,130.12     4.54%
      DRYWALL                                                                         5,045.94     0.33%
      ELECTRICAL                                                                      1,009.24     0.07%
      ELECTRICAL - SPECIAL SYSTEMS                                                    1,400.22     0.09%
      HEAVY EQUIPMENT                                                                68,275.80     4.48%
      PERMITS AND FEES                                                                1,200.00     0.08%
      FRAMING & ROUGH CARPENTRY                                                       7,871.08     0.52%
      HEAT, VENT & AIR CONDITIONING                                                  95,562.72     6.27%
      INSULATION                                                                        277.05     0.02%
      LABOR ONLY                                                                     37,494.00     2.46%
      LIGHT FIXTURES                                                                 13,568.95     0.89%
      PLUMBING                                                                        5,356.20     0.35%
      PAINTING                                                                      104,642.93     6.87%
      ROOFING                                                                       432,578.35    28.38%
      SCAFFOLDING                                                                     6,336.00     0.42%
      SOFFIT, FASCIA, & GUTTER                                                          514.15     0.03%
      SPECIALTY ITEMS                                                                   114.52     0.01%
      STUCCO & EXTERIOR PLASTER                                                     348,000.00    22.83%
      TEMPORARY REPAIRS                                                               3,531.59     0.23%
      WALLPAPER                                                                         782.46     0.05%
      WATER EXTRACTION & REMEDIATION                                                  1,971.72     0.13%
      O&P Items Subtotal                                                           1,251,472.26   82.10%
      Material Sales Tax                                                              18,704.21    1.23%
      Storage Rental Tax                                                                  61.40    0.00%
      Overhead                                                                       127,024.04    8.33%
      Profit                                                                         127,024.04    8.33%

      Total                                                                        1,524,285.95   100.00%




     BEST-WESTERN                                                                    3/19/2019      Page: 41
